 

Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”. MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

  

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED BUSINESS ARRANGEMENTS SUPPLEMENTARY AGREEMENT (this
"Agreement") is entered 31st day of December, 2013 (the "Effective Date") by and
between:

 

A.Hughes Network Systems, LLC, a Delaware limited liability company having its
principal place of business at 11717 Exploration Lane, Germantown, Maryland,
20876 (hereinafter referred to as "HNS" or “Hughes”); and

 

B.Row 44, Inc, a Delaware corporation, having its principal place of business at
4353 Park Terrace Drive, Suite 100, Westlake Village, CA 91361 (hereinafter
referred to as "Row 44” or Customer)

 

(HNS and Row 44 are hereinafter also individually referred to as "Party" and
collectively as "Parties").

 

WHEREAS:

 

1.The Parties entered into a Master Services Agreement (the "Original MSA") on
or about December 21, 2007 for Hughes services in support of Row 44 business of
providing Internet connectivity and other services to passengers on commercial
aircraft; and

 

2.The Parties have further entered into a number of amendments to the Original
MSA under which Row 44 agreed to purchase, and Hughes agreed to provide certain
additional services; and

 

3.The Parties now desire to restate and amend the terms of the Original MSA in
order to (a) clarify the exact services currently being provided by Hughes to
Row 44, and (b) simplify the process by which the term or extent of such
services may be modified in the future.

 

NOW THEREFORE, in consideration of the above premises, and for other good and
valuable consideration, the Parties hereby agree that as of the Effective Date
the Original MSA shall be amended and restated by this Agreement, which shall
supersede and replace the Original MSA and subsequent Amendments up to and
including Amendment #19, in its entirety.

 

1.        SCOPE OF SERVICES

 

During the Term (as defined), HNS will provide, and Customer will accept and pay
for, the services in accordance with and subject to the terms and conditions set
forth herein and Exhibits A, B and C attached hereto and incorporated herein
(which services are hereafter referred to as the “Services”):

 

Exhibit A – Statement of Work

Exhibit B - Hub Operations, Maintenance and Technical Support Services

Exhibit C – Outline of Current Services and Pricing

Exhibit D – Form of Service Order for Additional Services

 

 

 

 

During the Term, Customer may order additional Services subject to the terms
hereof, upon the Parties’ execution of a Service Order, which will be
substantially in the form specified in Exhibit D hereto. The prices for any such
additional services, as well the period such services are to be provided (the
“Service Term”) and any additional or modified terms and conditions, shall be
included in the applicable Service Order. Notwithstanding the foregoing,
Customer acknowledges that additional Space Segment Services will be subject to
the availability of such Space Segment capacity. In order to increase the
likelihood that HNS will be able to provide any such additional Space Segment
capacity when such capacity is required by Customer, the parties will establish
a mutually acceptable methodology for forecasting and ordering any additional
space segment that may be required by Customer. In addition, on a regular basis
HNS will provide Customer with its best estimate of the amount of Space Segment
capacity currently available and anticipated to become available on any of the
satellites used by Customer or for which Customer specifically requests HNS to
generally monitor in anticipation of future expected needs.

 

In addition, from time to time, Customer may request HNS to provide certain
supplementary services for Customer, including supplementary maintenance and
repair services, which are outside the scope of the Services (“Demand
Services”). The parties will, prior to providing any Demand Services, develop
and mutually agree in writing upon the details regarding such services and the
associated pricing and commercial terms, all of which will be documented
pursuant to a mutually agreed upon Demand Services service order. .

 

2.        TERM OF AGREEMENT

 

The term of this Agreement (“Term”) and the term of Services provided hereunder
will remain in effect through the later of December 31, 2020, or the expiration
date of any then outstanding Service Order, unless terminated earlier as
provided herein.

 

2A.        EXCLUSIVITY

 

a.Row 44 Exclusivity. Subject to the limitations contained herein, for the
period specified in Subsection c below, Row 44 shall be the exclusive recipient
of Ku Transmission Services (collectively, “Transmission Services”) from HNS
within the field of providing broadband connectivity (including Internet access)
to commercial aircraft in the air using geosynchronous satellites (the
“Business”) in North America. For the avoidance of doubt, the exclusivity
obligations herein specified apply only to services provided to U.S, Canadian
and Mexican flag commercial airlines based in North America and operating on
routes beginning and terminating in North America

 

b.Sole Source Agreement. For the period specified in Subsection c below, Row 44
shall procure Transmission Services exclusively from HNS, subject to the
condition that the rates proposed by HNS are reasonably competitive. Such rates
shall be deemed to be reasonably competitive in the event (a) the rates proposed
by a bona fide third party are not more than *** lower than those proposed by
HNS for the same capacity (including factoring in differing space segment
performance characteristics given Row 44’s intended use), and (b) the terms and
conditions proposed by any such third party are no more onerous than the terms
proposed by HNS. In the event that the rates and terms proposed by a third party
provider of satellite capacity meet the two criteria herein specified (i.e., the
rates are more than *** lower than those proposed by HNS and the terms are
substantially similar to HNS’ terms), Row 44 shall so inform HNS. Upon receipt
of such notice, in the event that HNS is then able to promptly reduce the rate
previously quoted to a level such that the rate offered by the third party
provider for the same performing space segment is not more than *** lower than
the HNS’ revised rate, Row 44 shall purchase the relevant capacity from HNS. In
the event that HNS fails to so reduce said prices, Row 44 may purchase the space
segment from the third party provider without any affect on Customer’s
exclusivity right in Section 2A(a) above but must purchase all other
Transmission Services from HNS. For the avoidance of doubt, the provisions of
this subsection shall only apply to Row 44’s new North America capacity
requirements, and shall not apply to space segment capacity previously
contracted by Row 44, and HNS shall not be obliged to reduce the rates specified
in the Agreement, as heretofore amended, in accordance in the terms described in
this paragraph.

 

*** Confidential treatment requested.

 

Page 2

 

 

Thus, by way of example, assuming that:



i)Row 44 has received a quotation from a bona fide third party for the certain
capacity, terms and conditions under substantially similar to those specified
herein, for price of ***, and



ii)The price proposed by HNS is ***, then

 

Row shall be obligated to purchase the capacity from Hughes at the *** price,
since the price received from the third party is not more than *** lower than
that proposed by HNS.

 

Alternatively, if

i)HNS has provided a quotation for certain capacity to Row 44 for a price of
***, and

ii)Row 44 advises HNS that it has received a quotation from a bona fide third
party for the same capacity, under substantially similar terms and conditions to
those specified herein, for price of ***, then

iii)HNS must either reduce its price to *** (such that the third party quote is
not more than *** less than HNS’ revised rate), in which event Row 44 must
purchase the relevant capacity from HNS, or, if HNS fails to reduce its price to
***, Row 44 may purchase the relevant capacity from the third party.

 

c.Term of Exclusivity. The exclusivity granted to Row 44 in Section 2A(a) and
the sole source obligation in Section 2(A)(b) shall terminate on December 31,
2015, subject to the following conditions, any of which may, at HNS’ option,
trigger an earlier termination, on notice to Row 44:

 

i)Row 44 is in breach of the terms of this Agreement, including, without
limitation, any obligation to pay outstanding invoices in accordance with the
payment terms herein specified.

ii)Row 44 has purchased space segment capacity from a third party provider
except as contemplated in this section.

 

For the avoidance of doubt, HNS’ obligations herein specified will not apply to
any Affiliate of HNS. For purposes of this Agreement, an Affiliate shall be
defined as any person or entity controlling, controlled by, or under common
control with, HNS.

 

d.No Assignment of Exclusivity Right. HNS’ exclusivity obligations, as herein
specified, shall be personal to Row 44 itself, and shall not extend to any
successors or assigns of Row 44 without the prior consent of HNS, except that in
the event of any assignment which takes place by virtue of the sale of all or
substantially all of the assets or equity of Row 44, HNS will not unreasonably
withhold its consent to such assignment. In addition, such obligations shall
only extend to HNS and its subsidiaries, and not to any Affiliate of HNS. In
this regard, HNS acknowledges its previous consent to the merger of Row 44 with
a newly formed subsidiary of Global Eagle Entertainment Inc. f/k/a Global Eagle
Acquisition Corp. (“GEE”) and further hereby consents to any internal
reorganization of GEE and its subsidiaries whereby Row 44 would be merged
directly into, or combined directly with GEE or another subsidiary or affiliate
of GEE.

 

*** Confidential treatment requested.

 

Page 3

 

 

e.Reciprocity for Other Markets. If requested by HNS, Row 44 agrees to sell to
HNS, the equipment and services supplied by Row 44 in accordance with the
equipment and services pricing schedule below, to enable the HNS to directly or
indirectly offer Transmission Services outside North America.

 



Equipment   Price 1.     Complete Row 44 aero terminal including radome,
antenna, HPT, SMU, MDU, WLAN   *** 2.   Individual aero terminal components:  
Each individual component to be sold separately at *** a.    Radome    
b.    Antenna     c.     HPT     d.     SMU     e.     MDU     f.     WLAN    
3.     Row 44 network infrastructure including network management platform,
traffic shaping, etc.   ***       Row 44 Services     1.     Aero terminal
operation, maintenance and installation training   *** 2.    Row 44 system
training     3.    Development services     4.    FAA and STC support services  
 

  

3.         ASSIGNMENTS

 

Except for (i) assignment to a successor who acquires substantially all of the
assets and business of HNS or Customer, (ii) assignment to a subsidiary company,
parent company, or subsidiary of parent company, or (iii) assignment, pledge, or
transfer by HNS of any interest in any payments to be received by HNS hereunder,
neither party hereto may assign this Agreement or any portion hereof without the
prior written consent of the other, which consent shall not be unreasonably
withheld or delayed. Any assignment permitted hereunder, or otherwise agreed to
by the other party hereto will not relieve the assigning party of any
obligations with respect to any covenant, condition, or obligation required to
be performed by the assigning party under this Agreement.

 

4.         PRICE AND PAYMENT TERMS

 

A.The prices for the Services to be provided hereunder (“Charges”) are set forth
in Exhibit C. The period of effectivity for the prices for the Services
currently being provided is likewise set forth in Exhibit C. In the event that
Customer requires additional Space Segment, or Space Segment on a different
satellite, Customer shall advise HNS of the scope of its requirement as soon as
possible. Subject to the terms described in Section 1 above, HNS will procure
additional Space Segment on behalf of Customer per Customer’s order at mutually
agreed Space Segment pricing.

 



*** Confidential treatment requested.

 

Page 4

 

 

B.The Services Charges provided for in this Agreement are exclusive of the
following taxes and charges with respect to the Services or Equipment provided
hereunder: (i) any present or future Federal, State, or local excise, sales, or
use taxes; (ii) any other present or future excise, sales or use tax, or other
charge or assessment upon or measured by the gross receipts from the
transactions provided in this Agreement or any allocated portion thereof or by
the gross value of the Services and other materials provided hereunder,
including but not limited to a Universal Service Fund charge; and (iii) any
present or future property, inventory, or value-added tax or similar charge.
Customer will pay and discharge, either directly to the governmental agency or
as billed by HNS, the foregoing taxes and charges and all assessments, and other
taxes with respect to the transactions provided in this Agreement and all
Services provided hereunder (excluding any Federal, state, local or foreign
income taxes, or any tax on gross receipts or gross revenue which is in the
nature of an income tax, or any franchise, net worth or capital taxes, imposed
upon HNS).

 

C.HNS will invoice all recurring monthly Service Charges on a monthly basis.

 

D.   Unless otherwise agreed by the parties, invoices for monthly Service
charges will be issued in the first day of the month prior to the month when
such services are to be provided. Customer will pay such invoices on the last
day of the month prior to the month when the relevant Services are to be
provided. Customer agrees to pay on demand a late payment charge on any amount
that is not received by the due date for such payment, at an annual rate of the
lesser of (i) the current prime rate (or equivalent), as last quoted by The Wall
Street Journal prior to the due date of the payment, plus two percent (2%), or
(ii) the maximum rate allowed by applicable law. Any invoice not disputed by
Customer in writing within 120 days after issuance shall be deemed valid and
shall not be subject to dispute.

 

In the event that any payment is not received by the due date, HNS may, at its
option, immediately terminate services as of the first day of the next following
month.

 

Should HNS terminate service, HNS will terminate Row44 related space segment
agreements with the operator(s) of the satellite(s) and HNS makes no
representation about its ability to re-secure space segment or restart services
at a later date.

 

5.         LICENSE OF SOFTWARE

 

A.Customer acknowledges that any software supplied by HNS to Customer is subject
to the proprietary rights of HNS and/or HNS' vendor(s) (the “Licensor(s)”).
Customer acknowledges that that any software licensed hereunder was developed
using HNS’ and its Licensor’s typical commercial practices, and not in
anticipation of Customer’s particular aircraft-based application. Except for the
licenses granted herein, HNS or its Licensor(s), as the case may be, will retain
all right, title and interest in the Software. Customer acknowledges that it may
use the Software only pursuant to the terms of this Agreement.

 

B.Subject to Customer payment of the Charges specified herein, HNS hereby grants
to Customer and Customer hereby accepts from HNS a perpetual, irrevocable,
worldwide, nonexclusive license (or sublicense, as applicable) to use the
Software and associated documentation solely in the connection with the
Equipment provided hereunder, such license to commence upon delivery of the
Software and associated Equipment to Customer. Customer’s right to use Software
shall include the right to use multiple versions or releases of the Software, if
applicable (including any updates, “bug” fixes or enhancements).



 

Page 5

 

 

C.Except as permitted by this Article, Customer will not (i) alter, modify,
create derivative works of, or attempt to alter, modify, or create derivative
works of the Software or any part thereof, (ii) copy, duplicate, or permit
anyone else to copy or duplicate, any part of the Software, or (iii) create or
attempt to create, or permit others to create or attempt to create, by
decompiling, disassembling, reverse engineering or otherwise, the source
programs or any part thereof from the object programs or from other information
made available under this Agreement. Customer may at its own expense make one
copy of the object program for archive purposes.

 

6.        FORCE MAJEURE

 

Either party hereto shall be excused for delays or interruptions in the
performance of its obligations under this Agreement when such delays or
interruptions (i) are caused by the other party, or, (ii) except for the
exercise of due care, are otherwise beyond the reasonable control of such party,
including but not limited to war (whether or not actually declared), sabotage,
insurrection, rebellion, riot or other act of civil disobedience, act of a
public enemy, failure of or delay in transportation, any governmental act,
judicial action, priorities given U.S. Government procurements, labor dispute,
shortage of labor, fuel, raw material or machinery, fire, accident, explosion,
epidemic, quarantine, storm, flood, earthquake, or other Acts of God (“Force
Majeure”). The parties specifically agree that rain, snow or other ordinary
weather conditions (excluding tornadoes, hurricanes, and other major storms) do
not constitute Force Majeure conditions. If any such Force Majeure occurs, the
party affected by such Force Majeure shall use its best efforts to abate the
effect of such Force Majeure and restore compliance with the terms of this
Agreement as soon as possible. In that regard, during a Force Majeure, HNS shall
allocate production and deliveries of equipment to Customer on a basis no less
detrimental than any other customer of HNS similarly subject to such Force
Majeure; provided, that, HNS may give preferential treatment to allocating
equipment to the U.S. Government.. Customer may cancel any scheduled delivery
that has been excusably delayed for reason (ii) above for more than two (2)
months.

 

7.         LIMITED WARRANTIES ON SERVICES, DISCLAIMERS, PROCEDURES

 

A.Subject to the terms and conditions hereof, HNS warrants that all Services
will be performed in a professional and workmanlike manner and in accordance
with applicable specification, if any. In the event of any breach of the
foregoing warranty, HNS shall, at its option and expense in accordance with,
promptly re-perform, repair or replace, or cause to be re-performed, repaired or
replaced, any Service that proves to have a defect.

 

B.Any re-performance, repair, replacement, amendment, or alteration will be
performed in accordance with HNS’ standard practices with respect to such
Services. .

 

C.Customer acknowledges and agrees that HNS has not evaluated or certified the
functionality of Customer’s antenna or associated equipment as substitutes for
the equipment typically provided by HNS for use with the Service or evaluated
the performance or capability of the same (or combination of such antenna with
any equipment or services provided by HNS) in connection with Customer’s
aeronautical application. HNS makes no representations regarding such
substituted equipment or such combination and the effect of the same on the
performance of the Service impacts the System or otherwise. Without limiting the
generality of the foregoing, HNS makes no representation regarding the fitness
for use of the Service in the System or Customer’s aeronautical application. In
addition, Customer has sole responsibility for any and all changes that may be
required to ensure fitness or use in Customer’s application and for obtaining
all necessary FAA, FCC and any other certifications that may be required for
flight qualification.

Page 6

 

 

D.EXCEPT AS SPECIFICALLY SET FORTH HEREIN, HNS NEITHER MAKES NOR ASSUMES ANY
LIABILITY UNDER ANY WARRANTIES (WHETHER EXPRESS, IMPLIED, OR STATUTORY) ON OR
WITH RESPECT TO THE SERVICE, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
CONDITIONS OR WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

8.         PATENT AND COPYRIGHT INDEMNITY

 

A.Hughes warrants that, to the best of its knowledge, the Services, Software and
the Equipment will not infringe any patent, copyright, trademark, trade secret,
mask work right or other intellectual property right of any third party. If
Customer promptly notifies Hughes in writing of a third party claim against
Customer that any of the Equipment, Software or Service provided by Hughes
infringes a patent, copyright trade secret or other intellectual property right
of a third party, Hughes will indemnify, defend and hold Customer harmless with
respect to such claim at Hughes’ expense and will pay any costs or damages that
may be finally determined against Customer. In the event of any such claim, HNS
shall have the right to control the defense thereof and Customer shall provide
such reasonable assistance and information, at HNS’ expense, as HNS requests in
writing and as it is available to Customer.

 

B.Further, if any such item is, or in Hughes’ opinion is likely to be, held to
constitute an infringing product, Hughes shall at its expense and option either
(a) procure the right for Customer to continue using it, (b) replace it with a
non-infringing equivalent reasonably acceptable to Customer, (c) modify it to
make it non-infringing or (d), only if the remedies above are impracticable,
accept return of such item and, in addition to the indemnification obligations
above and such other rights and remedies of Customer available herein, refund to
Customer the fees paid for such item less a reasonable amount for Customer’s use
of the relevant item up to the time of return.

 

C.Notwithstanding the above, HNS will not be liable for any such damages or
costs attributable to claims resulting from (i) HNS' compliance with Customer’s
designs, specifications, or instructions, (ii) use of any item provided by HNS
in combination with products not supplied by HNS, to the extent the claim would
not have otherwise arisen but for such combined use, or (iii) a manufacturing or
other process carried out by or through Customer and utilizing any item provided
by HNS that constitutes either direct or contributory infringement of any patent
or other intellectual property right,. In addition, the exclusion from HNS’
intellectual property indemnity, as described in Section 9(e) of the Development
Services Agreement heretofore entered into by the parties, as said exclusion
applies to claims of infringement which would not have arisen but for such
development work, shall continue to apply. All such claims for which HNS has no
indemnity obligation are hereafter referred to as "Other Claims". Customer will
indemnify HNS from any and all losses, liabilities, damages and costs finally
awarded or agreed upon in any settlement of a claim for infringement of any
patent or intellectual property right in any suit resulting from Other Claims,
and from reasonable expenses incurred by HNS in defense of such suit if Customer
does not undertake the defense thereof.

 

D.The foregoing indemnity shall be Customer’s sole and exclusive remedy for any
patent and copyright infringement claims arising out of the use of the
Equipment, Software and documentation provided to Customer hereunder, and is in
lieu of any other indemnity or warranty, express or implied, with respect to
intellectual property.

 

Page 7

 

 

9.          TERMS OF USE

 

Customer agrees to require its end users, or, if applicable, Customer agrees to
require its airline customer reseller of its service, to require their
respective end users to agree to terms and conditions relating to service to be
provided by Customer which terms are substantially similar to those set forth in
Schedule 1 to this Agreement.

 

10.       INDEMNIFICATION

 

Customer and HNS shall indemnify, defend and hold the other harmless from and
against any claims, demands, and causes of action asserted against the
indemnitee by any person (including, without limitation, HNS' and Customer's
employees, HNS' subcontractors and employees of such subcontractors or any third
party) for personal injury or death or for loss of or damage to property
resulting from the indemnitor's negligence or willful misconduct hereunder.
Where personal injury, death or loss of or damage to property is the result of
the joint negligence or willful misconduct of Customer and HNS, the indemnitor's
duty of indemnification shall be in proportion to its allocable share of joint
negligence or willful misconduct.

 

Customer shall indemnify, defend and hold HNS harmless from and against any
claims, demands, and causes of action asserted against the indemnitee by any
person (including, without limitation, any of Customer’s customers or any person
or entity that Customer permits to use the any service provided by Customer)
based on any claim in connection with: (i) the Service provided to any customer
of Customer (including end users or airlines) or the failure of Customer to
provide such Service; (ii) any material misrepresentation or material omission
made to by Customer regarding the Services or any service to be provided by
Customer; (iii) any claim by any customer of Customer arising from loss of
service due to the termination of this Agreement or any other reason; and (iv)
any violation by Customer of local, state or federal laws, rules and
regulations.

 

Each party’s indemnification obligation shall be contingent upon the indemnitee
giving prompt written notice to the indemnitor of any such claim, demand, or
cause of action and permitting the indemnitor to have sole control of the
defense thereof.

 

11.INSURANCE.

 

A.Commencing not later than the Effective Date and thereafter during the Term,
Customer shall obtain and maintain at its own expense, and require its agents,
subcontractors and representatives to obtain and maintain at their own expense
or at Customer’s expense, insurance of the type and in the amounts set forth
below:

 

iCommercial General Liability (“CGL”) coverage on an occurrence basis (not
claims made), with limits at least $20,000.000 per occurrence for bodily injury
and property damage, including coverage for liability arising from (i) premises;
(ii) operations; (iii) broad form property damage; (iv) personal injury; (v)
independent contractor's liability; and (vi) work performed by Customer.

 

iiExcess Liability coverage with respect to the CGL policy described above, in
an umbrella form and on an occurrence basis with limits of at least $20,000,000
per occurrence.

 

iiiProfessional Liability coverage with limits of at least $5,000,000 providing
coverage for claims arising out of the performance of Customer and its
subcontractors in providing or failing to provide the equipment and services to
its customers, airlines and end users, including, but not limited to, coverage
for errors and omissions caused by Customer’s or its subcontractor’s negligence
in the performance thereof.

 

Page 8

 

 

B.Upon obtaining such insurance, Customer shall deliver certificates of
insurance in a form acceptable to HNS which evidence that Customer has the
insurance required by this Section. HNS shall be named as an “Additional
Insured” with respect to all coverages required by this Section. Customer shall
obtain the insurance policies required by this Section from a provider that has
a rating of A- X or better from A.M. Best’s or a comparable rating from another
rating agency. These policies shall not be canceled or materially changed
without ten (10) days prior written notice from the insurer to HNS and Customer.

 

C.Notwithstanding anything to the contrary in this Agreement if Customer fails
to maintain the insurance required by this Section, or if any of the required
insurance is cancelled and not replaced within a commercially reasonable
timeframe, HNS may terminate this Agreement for the default of Customer without
further obligation.

 

D.The insurance required by this Section shall be primary insurance and not
excess over nor contributing with any insurance maintained by HNS. In addition,
the insurance requirements set forth above are minimal coverage requirements and
are not to be construed in any way as a limitation on Customer’s liability under
this Agreement.

 

E.As an alternative to Customer’s requirement to secure the Comprehensive
General Liability coverage and the Excess Liability coverage referenced in
Sections A.i and A.ii above, Customer may provide HNS with proof that (a) its
airline customers are not requiring these coverages from Customer, (b) that such
airline customers are intending to address any insurance requirements relating
to these coverages themselves through their own aviation insurance coverage, or
(c) that such airline customers are indemnifying and holding Customer harmless
from and against any liability for personal injury and property damage arising
from or relating to Customer’s provision of equipment and services to such
airline customers or end users.

 

12.       DEFAULT BY CUSTOMER

 

12.1     Definition

 

The occurrence of any one or more the following events (herein called "Events of
Customer Default") shall constitute a default by Customer under this Agreement:

 

A.Default by Customer in the payment of any charge payable hereunder as and when
the same becomes due and payable and such default continues for a period of
thirty (30) days after notice of such default from HNS, or

 

B.Default by Customer in the performance of any other term, covenant or
condition of this Agreement, which default shall continue for a period of thirty
(30) days after written notice; or

 

C.The making of an assignment by Customer for the benefit of its creditors or
the admission by Customer in writing of its inability to pay its debts as they
become due, or the insolvency of Customer, or the filing by Customer of a
voluntary petition in bankruptcy, or the adjudication of Customer as bankrupt,
or the filing by Customer of any petition or answer seeking for itself any
reorganization, arrangement, composition or readjustment precipitated by the
insolvency or bankruptcy of Customer, any liquidation, dissolution or similar
relief under any present or future statute, law or regulation, or the filing of
any answer by Customer admitting, or the failure by Customer to deny, the
material allegations of a petition filed against it for any such relief, or the
seeking or consenting by Customer to, or acquiescence by Customer in, the
appointment of any trustee, receiver or liquidator of Customer or of all or any
substantial part of the properties of Customer, or the inability of Customer to
pay its debts when due, or the commission by Customer of any act of bankruptcy;
or

 

Page 9

 

 

D.The failure by Customer, within sixty (60) days after the commencement of any
proceeding against Customer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, to obtain the dismissal of such
proceeding or, within sixty (60) days after the appointment, without the consent
or acquiescence of Customer, or any trustee, receiver or liquidator of Customer
or of all or any substantial part of the properties of Customer, to vacate such
appointment.

 

12.2Remedies

 

Upon the occurrence of any Event of Customer Default, HNS may, in addition to
any other rights or remedies available to it at law or in equity, terminate this
Agreement immediately upon written notice. In addition, upon termination of this
Agreement for the default of Customer, HNS may, at its option, require Customer
to disable any equipment provided by HNS which has been previously installed in
any aircraft. Customer shall in any event remain fully liable for reasonable
damages as provided by law and for all costs and expenses incurred by HNS on
account of such default including all court costs and reasonable attorneys fees.

 

13.       DEFAULT BY HNS

 

13.1Definition

 

The occurrence of any one or more the following events (herein called "Events of
HNS Default") shall constitute a default by HNS under this Agreement:

 

A.Default by HNS in the performance of any other term, covenant or condition of
this Agreement, which default shall continue for a period of thirty (30) days
after notice; or

 

B.The making of an assignment by HNS for the benefit of its creditors or the
admission by HNS in writing of its inability to pay its debts as they become
due, or the insolvency of HNS, or the filing by HNS of a voluntary petition in
bankruptcy, or the adjudication of HNS as bankrupt, or the filing by HNS of any
petition or answer seeking for itself any reorganization, arrangement,
composition or readjustment precipitated by the insolvency or bankruptcy of HNS,
any liquidation, dissolution or similar relief under any present or future
statute, law or regulation, or the filing of any answer by HNS admitting, or the
failure by HNS to deny, the material allegations of a petition filed against it
for any such relief, or the seeking or consenting by HNS to, or acquiescence by
HNS in, the appointment of any trustee, receiver or liquidator of HNS or of all
or any substantial part of the properties of HNS, or the inability of HNS to pay
its debts when due, or the commission by HNS of any act of bankruptcy, as
amended; or

 

C.The failure by HNS, within sixty (60) days after the commencement of any
proceeding against HNS seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, to obtain the dismissal of such proceeding
or, within sixty (60) days after the appointment, without the consent or
acquiescence of HNS, or any trustee, receiver or liquidator of HNS or of all or
any substantial part of the properties of HNS, to vacate such appointment.

 

Page 10

 

 

13.2Remedies

 

Upon the occurrence of any one or more Events of HNS Default, Customer may, in
addition to any other rights or remedies available to it at law or in equity,
and subject to the limitations described in Section 15, terminate this Agreement
immediately upon written notice. HNS shall in any event remain fully liable for
reasonable damages as provided by law and for all costs and expenses incurred by
Customer on account of such default including all court costs and reasonable
attorneys’ fees.

 

14.       LIMITATION OF LIABILITY

 

A.IN NO EVENT WILL CUSTOMER, HNS, OR ASSIGNEES BE LIABLE TO EACH OTHER FOR
SPECIAL, COLLATERAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY NATURE (INCLUDING WITHOUT LIMITATION, LOSS OF GOODWILL, LOSS OF
PROFITS OR REVENUES, LOSS OF DATA, LOSS OF SAVINGS, LOSS OF USE, INTERRUPTIONS
OF BUSINESS, AND CLAIMS OF CUSTOMERS) ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR THE EQUIPMENT, SOFTWARE, AND SERVICES PROVIDED HEREUNDER, EVEN IF
SUCH DAMAGES WERE FORESEEABLE.

 

B.HNS' MAXIMUM AGGREGATE LIABILITY UNDER THIS AGREEMENT SHALL BE LIMITED TO THE
SERVICE CHARGES PAID BY CUSTOMER DURING THE TWELVE MONTH PERIOD IMMEDIATELY
PRECEDING HNS’ RECEIPT OF NOTICE OF THE EVENT THAT GAVE RISE TO SUCH LIABILITY.

 

C.The remedies of Customer and HNS set forth herein are exclusive and in lieu of
all other remedies, express or implied. Except for the remedies provided for
herein, neither HNS nor its subcontractors shall be liable for any delay or
failure of performance of the Equipment, Software or Services provided herein.

 

15.       INDEPENDENT CONTRACTOR AND SUBCONTRACTING

 

A.HNS and Customer will be and shall act as independent contractors, and neither
party is authorized to act as an agent or partner of, or joint venture with, the
other party for any purpose. Neither party by virtue of this Agreement shall
have any right, power, or authority to act or create any obligation, express or
implied, on behalf of the other party. Customer acknowledges and agrees that HNS
will be solely responsible to determine the method and manner of performing its
obligations hereunder.

 

B.Customer agrees that HNS may, at its sole discretion, subcontract the whole or
any part of its obligations under this Agreement; provided that HNS agrees that
it will retain full responsibility for such obligations despite such
subcontract.

 

16.       CONFIDENTIALITY

 

A.HNS and Customer, to the extent of their contractual and lawful right to do
so, will exchange proprietary or confidential information as reasonably
necessary for each to perform its obligations under this Agreement. All
information relating to this Agreement provided by either party to the other,
whether oral or written, is hereby deemed to be confidential and proprietary
information ("Proprietary Information").

 

B.Except as set forth in Paragraph C below, a party receiving Proprietary
Information pursuant hereto (the "Receiving Party") will keep such Proprietary
Information confidential, and will not, without the prior written consent of the
party disclosing such information (the "Disclosing Party"), (i) use any portion
of the Proprietary Information for any purpose other than the purpose of this
Agreement, or (ii) disclose any portion of the Proprietary Information to any
persons or entities other than the employees and consultants of the Receiving
Party (and HNS' subcontractors) who reasonably need to have access to the
Proprietary Information in connection with the purposes of this Agreement and
who have agreed to protect Proprietary Information as though they were a party
to this Agreement.

 

Page 11

 

 

C.A Receiving Party will not be liable for disclosure of Proprietary
Information, or any part thereof, if the Receiving Party can demonstrate that
such Proprietary Information (i) was in the public domain at the time it was
received or subsequently entered the public domain through no fault of the
Receiving Party; (ii) was known to or is in the possession of the Receiving
Party at the time of receipt; (iii) became known to the Receiving Party from a
source other than the Disclosing Party without breach of an obligation of
confidentiality; or (iv) is disclosed more than five (5) years after the date of
receipt of the proprietary Information by the Receiving Party. In the event of
any legal action or proceeding or asserted legal requirement for disclosure of
Proprietary Information furnished hereunder, the Receiving Party will promptly
notify the Disclosing Party and, upon the request and at the expense of the
Disclosing Party, will cooperate with the Disclosing Party in lawfully
contesting such disclosure. Except in connection with any failure to discharge
its responsibilities under the preceding sentence, the Receiving Party will not
be liable for any disclosure pursuant to court order.

 

D.Proprietary Information will remain the property of the Disclosing Party and
will, at the Disclosing Party's request and after it is no longer needed for the
purposes of this Agreement or upon expiration or termination of this Agreement
for any reason, whichever occurs first, promptly be returned to the Disclosing
Party or be destroyed, together with all copies made by the Receiving Party and
by anyone to whom such Proprietary Information has been made available by the
Receiving Party in accordance with the provisions of this Section 16.D.

 

17.       RESOLUTION OF DISPUTES

 

Any and all disputes arising under or in connection with this Agreement shall be
resolved in accordance with this Section 17.

 

A.. Negotiation.

 

The parties shall attempt to resolve any dispute, controversy or difference that
may arise between them through good faith negotiations. In the event the parties
fail to reach resolution of any such dispute within sixty (60) days after
entering into negotiations, either party may refer such dispute to arbitration
pursuant to the provisions of Section 17.B. Notwithstanding the above, the
parties may elect to waive applicability of this section (i) if both parties
agree in writing that the nature of their dispute is such that it cannot be
resolved through negotiations; or (ii) if a party shall suffer irrevocable harm
by such delay.

 

B.Arbitration.

 

Arbitration shall be conducted in accordance with the International Arbitration
Rules of the American Arbitration Association (“AAA”) in effect at the time of
arbitration. The arbitration shall be in accordance with the following
guidelines except to the extent the parties to arbitration shall agree
otherwise:

 

1.   The place of arbitration shall be Washington, D.C.

 

2.   The arbitration panel shall be composed of one arbitrator. If the parties
fail to mutually agree on an arbitrator within thirty (30) days from the date
the dispute is referred to arbitration, any party may refer such selection to
the AAA.

 

Page 12

 

 

3.   The proceeding shall be conducted and transcribed in English. Any document
submitted in a language other than English shall be accompanied by an English
translation. Neither party will be entitled to discovery in connection with such
arbitration unless otherwise mutually agreed in writing.

 

4.   The results of any such arbitration, and all testimony and evidence related
to the confidential information or trade secrets of either party shall be deemed
to be Proprietary Information subject to Section 16 and shall be safeguarded and
maintained as confidential, with access to such evidence to be only on a
need-to-know basis and subject to all reasonable precautions so as not to
jeopardize the confidential information or trade secrets of any party.

 

5.   The parties hereby accept jurisdiction of the arbitral tribunal over the
parties and over the subject matter of the dispute.

 

6.   Notwithstanding the foregoing, either party shall have the right to seek
injunctive relief regarding any disputes arising under Section 17.

 

18.       RESERVED

 

19.       ADDITIONAL CLAUSES

 

A.EXPORT CONTROL: It is expressly agreed that the execution of this Agreement
and the subsequent delivery of any Equipment or Software under this Agreement
are subject to all applicable export controls imposed or administered by the
U.S. Department of Commerce as well as by any other U.S. Government Agency that
may impose any such controls, including but not limited to the export of
technical data, equipment, software and know-how. Each party shall perform their
obligations under this Agreement in compliance with such laws and regulations
and shall not take any action contrary thereto. Customer will not export or
re-export, directly or indirectly, any Software, Equipment, documentation or
other technical data provided to it hereunder, without complying with all export
control laws and regulations, and without first obtaining any required export
licenses and approvals. HNS shall provide reasonable cooperation and assistance
to enable Customer to obtain any such export licenses and approvals.

 

B.ENTIRE AGREEMENT: This Agreement, the Exhibits hereto, and any other documents
referred to herein constitute the entire agreement between the parties, and
supersedes any prior written or oral agreement or understanding with respect to
the subject matter hereof. No interpretation, amendment, or change to this
Agreement will be effective unless made in writing and signed by both parties,
except that each party may change the address or the name of the person to whom
notices to that party will be sent by giving written notice of such change to
the other party as provided in Section 19.E hereof.

 

C.NO WAIVER: Failure by either party to exercise any rights under this Agreement
in any one or more instances will not constitute a waiver of such rights in any
other instance. Waiver by such party of any default under this Agreement will
not be deemed a waiver of any other default. No alteration or modification of
any provision of this Agreement will be binding unless in writing and signed by
duly authorized representatives of both parties.

 

Page 13

 

 

D.GOVERNING LAW: This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, will be governed by and
construed in accordance with the laws of the State of Maryland notwithstanding
the place of execution or performance of this Agreement (without reference to
its conflict of laws principles) and applicable Federal laws.

 

E.CROSS DEFAULT: In the event that either party is in breach of any other
agreement between the parties hereto, such breach may, at the option of the non-
breaching party, be deemed to be a breach of this Agreement. Consequently, in
the event the breach of such other agreement between the parties is not cured
pursuant to the terms of such agreement, thus leading to the termination of such
agreement for default, this Agreement may likewise be terminated for default.

 

F.NOTICES: All notices, demands, requests, or other communications provided for
herein (other than routine communications concerning the Services) will be given
in writing and will be effective when delivered personally or when sent by
registered or certified mail, return receipt requested, postage prepaid, or
transmitted by facsimile, hand delivery, telegram, or telex/TWX. All notices
sent by either party will be addressed as follows:

 

If to HNS:

 

Hughes Network Systems, LLC

11717 Exploration Lane

Germantown, Maryland 20876

ATTN: General Counsel

 

If to Customer:

 

Row 44, Inc.

4353 Park Terrace Drive

Westlake Village, CA 91361

Attn: Chief Executive Officer

 

With a copy to:

 

Global Eagle Entertainment Inc.

4553 Glencoe Avenue

Marina Del Rey, CA 90292

Attn: VP Legal/LEGAL NOTICES

 

Either party may designate by notice in writing a new address to which any
notice, demand, request, or communication will be delivered, as provided above.

 

G.SEVERABILITY: If any of the provisions or any portion of the provisions of
this Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability will not invalidate or render unenforceable the entire
Agreement, but rather the entire Agreement will be construed as if not
containing the particular invalid or unenforceable provisions or portion
thereof, and the rights and obligations of the parties hereto will be construed
and enforced accordingly.

 

H.COUNTERPARTS. One execution original of this Agreement, together with its
Exhibits and Addendums, marked “Original”, shall be the original of this
Agreement evidencing use agreements covering the Services. All other executed
counterparts of this Agreement shall be marked “Duplicate”. To the extent that
this Agreement constitutes chattel paper, as such term is defined in the Uniform
Commercial Code of the applicable jurisdiction, no security interest in this
Agreement may be created through the transfer of possession of any counterpart
other than the Original of this Agreement.

 

Page 14

 

 

I.BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, their successors and permitted assigns.

 

J.COMPLIANCE WITH LAWS. Each party agrees to comply with all applicable laws,
rules, and regulations in connection with its activities under this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by and
through their duly authorized representatives.

 

  Hughes Network Systems, LLC         By:  /s/ Philip K. O’Brien   Name: Philip
K. O’Brien   Title  V.P. Legal   Date:  12/31/13           Row 44, Inc.        
By:  /s/ John LaValle   Name:  John LaValle   Title:  Chief Executive Officer  
Date:  Dec-31-2013

 

Page 15

 

 

EXHIBIT A

 

TO

 

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

 

STATEMENT OF WORK

 

Page 16

 

 

EXHIBIT A

STATEMENT OF WORK

 

1.0    SCOPE OF WORK

 

In accordance with the terms hereof, HNS will provide the services required to
provide full duplex point-to-multipoint satellite communication system using
dedicated HX Networks (“Network”) consisting of certain network operations
center (“NOC”) equipment, and Customer supplied and Customer operated integrated
aeronautical terminal units. The Equipment associated with the Network is being
provided in accordance with the Master Purchase Agreement entered into by the
parties on or about December 21, 2007.

 

The program effort associated with the maintenance and operation of the Network
will be carried out as follows:

 

HNS will provide services including;

 

1)Program management services, including network engineering and implementation
of Equipment and Services.

 

2)Provision and operation of dedicated Ku-band space segment (the “Space
Segment”) per Customer’s instructions subject to space segment availability.

 

3)Operation of Customer’s HX NOCs on a 24-hour per day, 365-days per year basis
including network monitoring, control, configuration, maintenance, trouble
isolation, trouble diagnosis, and trouble reporting. Hub operation, maintenance,
and technical support services are described in Exhibit B.

 

4)Read-only access to monthly Service reports to provide information regarding
the Services including service NOC outages during the prior calendar month, and
planned activities for the upcoming calendar month.

 

5)Provision and maintenance of certain terrestrial backhaul facilities between
the HNS NOC facility and Customer’s data center.

 

2.0    DELIVERABLE SERVICES

 

This section sets forth the services to be provided under this Agreement.

 

2.1    NOC OPERATIONS AND MAINTENANCE

 

HNS will provide the NOC Operations and Maintenance Services as described in
Exhibits A and B.

 

2.2    SPACE SEGMENT

 

Dedicated transponder capacity to support the Customer's communication network
will be procured by HNS on Ku-band satellites per Customer’s instructions
subject to space segment availability. Each satellite is configured with
redundant traveling wave tube amplifiers (“TWTAs”), which provide inherent
backup capability in the event of a primary TWTA failure.

 

Page 17

 

 

On a regular basis, HNS will provide the Customer with information available to
HNS on the expected life of each satellite used by HNS to provide service to
Customer.

 

The terms specified in Annex 1 to this Exhibit will apply to the space segment
to be provided by HNS.

 

2.3    TRAINING

 

Training courses are offered periodically and are available to Customer on a
reservation basis. HNS reserves the right to cancel a course if the minimum
number of students are not preregistered two (2) weeks before the scheduled
start of the course. If the Customer cancels a course reservation less than two
(2) weeks before the start of the course, the Customer will be charged 50% of
the applicable fees. If the Customer does not attend the course and does not
cancel the reservation, the Customer will pay the full price for the course (or
forfeit its allotted slot, if applicable). Customer must register for training
courses by submitting purchase orders. Training courses and associated pricing
will be provided from time to time and upon demand.

 

2.4      REPORTS AND OTHER INFORMATION; REMOTE ACCESS

 

HNS will provide Customer with read-only access to the following reports via a
web-based application in HNS standard formats:

 

1.Chronological list of trouble reports summarizing NOC related or customer
reported problem(s) and resolution(s) of problems with timed duration of outage.
This report will also provide information on HNS’ performance in resolving the
problem in accordance with the applicable severity level.

 

2.A summary report on network service availability for the preceding month.

 

3.Other reports as may be made available in accordance with Exhibit B.

 

Customer may request other reports and information, which, upon mutual
agreement, HNS will provide for an additional fee.

 

2.5    HNS PROGRAM TASKS

 

HNS has the overall responsibility for implementation of Customer’s dedicated
Network as described in this Agreement. This section details some of the
specific tasks that will be the responsibility of HNS during the accomplishment
of this work. Section 4.0 notes Customer's responsibilities related to the
network implementation.

 

Page 18

 

 

2.5.1    PROGRAM MANAGEMENT

 

2.5.1.1  Program Management Team

 

In order to ensure that work under the Agreement proceeds at the planned rate,
HNS will put into place a program management team consisting of experienced
professionals in the various areas of expertise required. This team will be
headed by a Program Manager to coordinate all HNS resources required for the
successful conduct of the work, and to ensure that required coordination takes
place between HNS and Customer personnel.

 

Tasks to be performed by the program management team include:

  

·Schedules

·Status reporting

·Staffing

·Subcontractor interface (if applicable)

·Space segment technical support

·System configuration

·Documentation preparation

  

2.5.1.2    Progress Reports and Status Reviews

 

HNS will prepare a written progress report each month during the network
implementation phase detailing the status of the program. In addition, a program
status review meeting will be held weekly during the network implementation,and
monthly thereafter, unless otherwise agreed by the parties, to review the most
recent progress reports and discuss any particular program problem areas. The
scheduling of meetings will be by mutual agreement.

 

3.0   SERVICE PERFORMANCE

 

The following provisions shall apply to the HX NOC equipment operated by HNS.
HNS will provide Services, and report performance on each set of NOC Equipment
operated by HNS. The current sets of NOC Equipment are (a) the Equipment used to
support Services in North America, (b) the Equipment located in Russia used to
support a Russian aeronautical Service, (c) the Equipment located in Griesheim,
Germany (and Intelsat’s Fuchsstadt facility on a temporary basis) used to
support Service in the rest of Europe and (d) the Equipment located at SES’s
Luxemburg facility used to support the Trans-Atlantic Service.

 

3.1   Service Performance Standard

 

HNS will use commercially reasonable efforts to make the Services available
(“Service Availability”) *** of the Scheduled Service Time (as defined in
Paragraph 3.3 below) for each calendar month of the Term, such that the
aggregate number of minutes of Service interruption for the HX NOC for a given
calendar month of the Term shall not exceed *** of the aggregate number of
minutes of Scheduled Service Time.

 

*** Confidential treatment requested.

 

Page 19

 

 

3.2    Service Performance Conditions

 

HNS will use commercially reasonable efforts to provide the Services in
accordance with the Service performance standard set forth in Paragraph 3.1
above. In the event that HNS fails to meet such Service performance standard in
any calendar month, as Customer's sole and exclusive remedy, HNS will pay
Customer liquidated damages calculated in accordance with Paragraph 3.4 below. A
failure to meet the Service performance standard does not constitute a Service
interruption for purposes of calculating liquidated damages under this section
when due to any of the following causes:

 

A.The failure or nonperformance of any Customer-provided facilities or
equipment, or third-party facilities or equipment acquired by HNS on behalf of
Customer, including any out-of-tolerance earth station conditions not caused by
HNS

 

B.The fault, negligent act, or negligent failure to act of Customer, its
employees, agents, or invitees.

 

C.Preventive maintenance and/or other scheduled Service outages (when done
pursuant to a preventive maintenance schedule provided by HNS, and reasonably
agreed by Customer) as may be necessary to maintain the Services in satisfactory
operating condition, to provide additional system capacity, to protect the
overall performance of the Services, to protect the overall performance of the
Services, or any other such or for any other reasonable cause. For the avoidance
of doubt, preventive maintenance schedules in respect of Customer’s own NOC
equipment shall be mutually agreed to occur outside of each of Customer’s
typical network usage hours.

 

D.An event of Force Majeure suspending HNS' performance obligations in
accordance the applicable terms of this Agreement.

 

E.The unavailability of Services to Customer, pursuant to Federal Communications
Commission (“FCC”) rules and regulations published at 47 CFR 64.401, or any
applicable agency of any government having authority, during emergency
conditions such as major natural or man-made disasters and emergencies involving
United States national defense and security.

 

3.3    Service Interruption

 

The Services shall be available on a 24-hour per day, 365-days per year basis
(the “Scheduled Service Time”). The duration of a Service interruption is
measured by the number of hours during the Scheduled Service Time that elapse
from the time that a trouble ticket is opened to the time that HNS notifies
Customer that the Services have been restored. Customer’s availability for a
given calendar month shall be a percentage equal to 100% minus a fraction, the
numerator of which shall be equal to the aggregate number of minutes of
interruption for Customer's HX NOC Equipment, and the denominator of which shall
be equal to the total number of minutes of scheduled Service time for such
month.

 

Page 20

 

 

3.4   Service Interruption Liquidated Damages

 

***

 

4.0       CUSTOMER RESPONSIBILITIES

 

4.1   PROGRAM MANAGER

 

Customer will designate a primary point of contact for overall coordination of
Customer related activities.

 

4.2    LICENSES

 

Except for the licenses associated with HNS’s NOC operations, Customer will be
responsible for obtaining all necessary licenses from applicable governmental
communications and aeronautical authorities for operating the network. For the
North American Services, these authorities include the FCC and the FAA. HNS,
however, will provide Customer reasonable support in applying for such licenses.
Customer shall remain responsible for actually filing all necessary applications
and holding and maintaining the licenses.

 

4.3    CUSTOMER SUPPLIED EQUIPMENT

 

All Customer-owned Equipment (with the exception of the HX NOC) located at the
NOC shall be operated by the Customer including monitoring, control, trouble
isolation and resolution. Hughes services pertaining to this Customer-owned
equipment shall be limited to installation or replacement of Customer supplied
equipment upon request by the Customer.

 

Customer supplied equipment necessary for HNS to perform system integration and
testing shall be in good working order at the time of the system integration.

 

4.4        CUSTOMER REMOTE EQUIPMENT INSTALLATION, MAINTENANCE AND
TROUBLESHOOTING RESPONSIBILITIES

 

Except for HNS remotely servicing the remote equipment, such as, resetting such
equipment, uploading software to such equipment as requested by Customer, or
making mutually agreed configuration changes to the remote equipment Customer is
responsible for all remote equipment installation, maintenance and
troubleshooting and field service issues.

 

4.5    TEST FACILITY

 

Customer and HNS shall agree on the requirements of any test lab (in addition to
the production NOCs) which might be necessary for the troubleshooting of system
performance issues or testing of new software and/or configurations of customer
or HNS supplied software or hardware. Once this determination is made, HNS will
price any additional resources that are required.

 

5.0       BASELINE OF CURRENT SERVICES

 

An outline of the Services currently being provided by HNS under this Agreement
is set forth in Exhibit C.

 

*** Confidential treatment requested.

 

Page 21

 

 

ANNEX 1

 

This Annex 1 sets forth certain additional terms and conditions in respect of
the provision, sale and use of satellite capacity in support of Row 44’s North
American, European, Russian and Trans-Atlantic network, which shall be binding
on Row 44 during the period that such capacity is being provided by HNS to Row
44. For purposes of this Annex, Row 44 shall be referred to as the “Customer.”

 

I.DEFINITIONS

 

“Affiliates” shall mean, with respect to any Person, any other Person directly
or indirectly controlling, controlled by or under common control (i.e., the
power to direct affairs by reason of ownership of voting stock, by contract or
otherwise) with such Person and any member, director, officer or employee of
such Person.

 

“Authorization” shall mean, the HNS written document which provides technical
details such as satellite, transmit frequency and contractual power level for
Customer carriers.

 

“Governmental Communications Authority” shall mean the agency of the applicable
governmental entity that control licensing for communications services. In the
United States, the applicable Governmental Communications Authority is the FCC.

 

“Hughes” or “HNS” shall mean Hughes Network Systems, LLC, or any of its
Affiliates.

 

“Laws” shall mean all international, federal, state, local and other laws, rules
and other regulations, including without limitation, those issued by the
applicable Governmental Communications Authority.

 

“Non-Preemptible” shall mean transponders or partial capacity that is not
protected in the event of a satellite failure but is not subject to preemption
to restore any other service.

 

“Person” shall mean any person or entity, whether an individual, trustee,
corporation, general partnership, limited partnership, trust, unincorporated
organization, business association, firm, joint venture, governmental agency or
authority, or otherwise.

 

“Preemptible” shall mean capacity that is not protected in the event of a
failure but may be used by HNS and/or the Satellite Operator to recover other
carriers or service effected by a satellite failure. HNS shall have the right to
immediately preempt or interrupt Customer’s use of Customer’s Capacity in the
event that any HNS or the Satellite Operator domestic satellite(s) suffers a
failure to meet any applicable performance specifications. This preemption will
be for service recovery only and not for business only reasons.

 

“Satellite” shall mean the Satellite(s) specified in Exhibit C used to provide
Services to Customer’s Network.

 

Page 22

 

 

“Satellite Operator” shall mean (a) Intelsat, in respect of the Horizons 1
Satellite or IS-905 Satellites, (b) SES Americom, in respect of the SES-1 or the
AMC- 9 Satellite, (c) Eutelsat, in respect of the E7A or E10A Satellites, (d)
Altegrosky or its supplier Gazprom Satellite Systems, in respect of the Yamal
Satellites, or, if applicable, (e) SES, in respect of the SES-6 satellite, or
(f) any Replacement Satellite of any of the foregoing Satellites from which
Customer’s Transponder Capacity is being provided at any given time.

 

“Transponder(s)” shall mean a specified component of the Satellite which, for a
particular frequency band, receives, amplifies, translates frequency and
retransmits radio signals. Each Transponder contains one traveling wave tube
amplifier (a “TWTA”). Transponder shall also mean, for purposes of this
definition, any replacement of alternate components thereof.

 

“Transponder Capacity” shall mean the capacity on the Satellite for Use by
Customer as specified in Exhibit C to this Agreement. Transponder Capacity shall
also mean the capacity on a Transponder other than the one specified in Exhibit
C, to which HNS or the Satellite Operator directs Customer to move, after notice
thereof from HNS or the Satellite Operator, as the case may be.

 

“Transponder Capacity Failure” shall mean the failure of Hughes to provide
Customer’s aggregate Transponder Capacity on a Transponder which meets a
saturated downlink EIRP level specified by the Satellite Operator, or such other
metric as may be applicable for the particular satellite. Determination that a
Transponder Capacity Failure has occurred shall be made by Hughes or the
Satellite Operator in its sole discretion using facilities located at the
Satellite Operator’s telemetry, tracking and control earth station.

 

“Usage” or “Use” shall refer to Customer’s (or its uplinking or other agents’)
radio transmission to, or utilization of, the Satellite(s) or Customer’s
Transponder Capacity.

 

“User” shall mean the actual owner of a Transponder, including HNS or the
Satellite Operator, if there remain any unsold or unleased Transponders, or any
permitted lessee, licensee, or assignee of such Transponder, or any entity to
which HNS or the Satellite Operator provides services on a Transponder.

 

II.CERTAIN UNDERSTANDINGS

 

1.  Ownership of Transponders. Customer understands and agrees that the
Satellite Operator is the authorized operator of the Satellite(s). Neither the
Agreement nor Customer’s Use of Transponder Capacity shall, or shall be deemed
to, convey title or any other ownership interest to Customer in or to any
Transponder. Customer acknowledges and agrees (i) that nothing contained in the
Agreement shall prevent any sale, mortgage, or encumbrance of the Satellite or
any Transponder thereof by the Satellite Operator, (ii) that Customer’s
Transponder Capacity is provided on a leased basis and is not being sold to
Customer, (iii) that neither any Transponder nor any Satellite, nor any lease
thereof nor any interest of any type therein, shall be subject to any claim,
prior, subsequent or otherwise, of Customer or its creditors as a result of the
Agreement, and (iv) that, as to any Transponder, the rights of Customer under
the Agreement will be subject and subordinate to the rights of any purchaser
purchasing such Transponder and leasing it back to HNS pursuant to a sale and
leaseback transaction.

 

Page 23

 

 

2.    Control of Satellite. Customer understands and agrees that the Satellite
Operator shall control and provide for the operation of the Satellite. Customer
agrees that the Satellite Operator shall be responsible for: (i) securing,
providing and maintaining the applicable license(s) for the Satellite;
(ii) maintaining the Satellite; (iii) complying at all times during the term of
the Agreement with all applicable governmental regulations relating to the
Satellite.

 

III.    SERVICE DEFINITION

 

HNS shall provide authorization for Customer to operate the carriers designated
by Hughes and Satellite Operator.

 

HNS shall provide in writing to Customer a Satellite Capacity Authorization
document which will provide all technical elements of the carriers authorized
for this capacity. Customer shall make best efforts to operate within the
provided authorization.

 

IV.   CONTINUITY OF SERVICE

 

1.   Preemption/Interruption of Service. Customer recognizes and agrees that for
“Technical or Safety Reason(s)”, which shall include, but shall not be limited
to, (1) the protection of the overall health or performance of the Satellite or
its Transponders; (2) the prevention of interference or cross-talk; (3) the
protection of public safety; or (4) compliance with an order from any applicable
Governmental Communications Authority, HNS and/or the Satellite Operator may
take the following “Action(s)”: (i) preempt or interfere with Customer’s Use of
any Transponder or other component of the Satellite, (ii) reassign TWTAs to
different Transponders on the Satellite, or (iii) reassign the frequency
assignment of Customer’s Transponder Capacity. Customer acknowledges and agrees
that an Action by HNS and/or the Satellite Operator may result in the preemption
or interruption of the Use of Customer’s Transponder Capacity. To the extent
technically feasible, HNS shall give Customer oral or written notice prior to
taking an Action and shall use reasonable efforts to schedule and conduct such
Action so as to minimize the disruption of Customer’s Use of Customer’s
Transponder Capacity. Customer acknowledges and agrees that if such preemption
or interruption occurs, then Customer shall cooperate with and assist HNS during
such periods and Customer may be entitled to Service Credits pursuant to Section
I.3 of Exhibit A to this Agreement or the termination of the provision of Space
Segment Services pursuant to Section VIII below.

 

2.    Provision of Continuing Service. In the event of a Transponder Capacity
Failure, HNS will make best efforts with the Satellite Operator to restore
Customer’s Transponder Capacity using a spare component of a Transponder on the
Satellite (including a spare traveling wave tube), if available, or if such
spare component is unavailable, then by using an alternate Transponder on the
Satellite, if available. The availability of such spare component or alternate
Transponder on the Satellite, on a permanent or temporary basis, shall be
determined by the Satellite Operator.

 

Page 24

 

 

V.   CUSTOMER OBLIGATIONS

 

1.    Non-interference and Use Restrictions. Customer’s transmissions to and
from the Satellite and its use of the Customer’s Transponder Capacity shall
comply with all applicable governmental laws, rules and regulations. Customer
will follow established practices and procedures for frequency coordination and
will not use the Customer’s Transponder Capacity, or any portion thereof, in a
manner which would or could be expected to, under standard engineering practice,
harm the Customer’s Transponder Capacity or interfere with the use of or harm
any portion of the Transponder from which the Customer’s Transponder Capacity is
provided that is not assigned to Customer, any other Transponder, the Satellite,
or any other in-orbit satellite or transponder on such satellite. Customer shall
also comply with the operational requirements as may be issued by HNS from time
to time, in its reasonable discretion.

 

2.    Permitted Use. The Customer’s Transponder Capacity may be used by Customer
solely for transmission of its own or its customers’ digital telecommunications
services

 

3    Compliance With Laws. From the Effective Date and through and during the
Term described in Exhibit C, Customer (which includes any and all uplinking or
other agents of Customer) shall comply with the terms in this Annex and shall be
responsible for complying with, and shall comply with all Laws (including the
Obscenity Laws defined below) applicable to it regarding the operation and Use
of the Satellite and the Transponders, or Customer’s lease or Use of Customer’s
Transponder Capacity (including, but not limited to, the transmission of any
programming or material).

 

4.    Transmission Parameters. Customer transmissions to the Satellite must be
within the technical parameters specified by HNS or the Satellite Operator for
the transmission type Used and the Transponder Used. If Customer leases Partial
Transponder Capacity, Customer shall supply HNS with all information reasonably
requested, including but not limited to transmission parameters. Customer shall
comply with the Satellite Access Procedures provided by HNS from time to time.
Customer’s Use of Customer’s Transponder Capacity shall not interfere with the
Use of that or any other Transponder by others and shall not cause physical harm
to that or any other Transponder or to the Satellite. In order to minimize
interference among various users of the Transponder Capacity, Customer shall
notify HNS in a timely manner of Customer’s proposed transmission parameters,
including power, frequency, modulation, and such other information as HNS may
reasonably request. Customer shall not initiate transmission or change its
transmission parameters until written approval of such initiation or change is
received from HNS. It is specifically contemplated by HNS and Customer that if
Customer requires Partial Transponder Capacity, HNS may initially specify, and
later change (upon ten days advance notice to Customer), the operating center
frequency of Customer’s carriers in order to place intermodulation products at
frequencies which allow for maximum use of the Transponder.

 

Page 25

 

  

5.   Customer’s Transmitting Terminals. Customer shall be responsible for the
provision, installation, operation, maintenance of, and for securing all
necessary licenses and/or authorizations for all facilities and equipment not
owned or operated by HNS (“Customer-Provided Facilities”), for transmitting
signals to, or receiving signals from, the Satellite in accordance with the
requirements set forth in this Annex. Customer shall configure, equip, and
operate earth terminal facilities and all other equipment used in connection
with Customer’s Use of Transponder Capacity to conform to the characteristics
and technical parameters of the Satellite as provided by HNS from time to time.
Customer shall operate all Customer Provided Facilities with qualified and
authorized personnel and in a manner that allows for the immediate cessation of
transmission. Upon written or oral notice from the satellite provider that
operational or technical reasons necessitate a cessation (as determined by the
Satellite Operator in its sole discretion), or that Customer’s Use is in
violation of any law, Customer shall immediately cease transmission. HNS shall
have the right, but not the obligation, to inspect any Customer-Provided
Facilities together with associated facilities and equipment used by Customer,
or by a third party under the authority of Customer, to transmit to any of the
Customer's Transponder Capacity. HNS will use all reasonable efforts to schedule
inspections to minimize the disruption of the operation of the facilities, and
Customer shall make the facilities available for inspection at all reasonable
times. Customer shall, upon HNS’ request, provide measured proof that any
transmissions from Customer-Provided Facilities meet or exceed applicable
governmentally imposed requirements.

 

6.   Third-Party Use. Without implying any right of Customer to permit any third
party use of the Customer’s Transponder Capacity, Customer shall be responsible
to HNS for any third party use or transmissions that is/are permitted by
Customer to the same extent as it would be for Customer’s own use or
transmissions and references in this Annex with respect to Customer’s
responsibilities to HNS regarding Customer’s use or transmissions shall be
interpreted accordingly.

 

7.   Central Authority. Customer shall furnish prior written notification to HNS
of a central authority (and of any change in such authority), which shall have
at all times the ability promptly to control Customer’s transmitting facilities
used in connection with Customer’s Transponder Capacity. Customer shall
coordinate with HNS and the designated entity performing telemetry, tracking and
control on the Satellite and shall follow prescribed procedures for the start or
end of any transmission.

 

8.   Cooperation. Customer shall cooperate with HNS in order to facilitate HNS’
provision of Customer’s Transponder Capacity on a continuous basis. For example
(and by way of illustration and not limitation), Customer shall cooperate with
HNS in trouble determination and fault isolation activities. Customer shall
furnish HNS with such relevant information as HNS may reasonably require in
order to provide and protect the Transponder(s) used in providing Customer’s
Transponder Capacity. Customer shall promptly notify HNS when it believes that a
Transponder Capacity Failure has occurred.

 

9.   Additional Usage Representations and Obligations. Customer has not been
convicted for the criminal violation of, and has not been found by any federal,
state or local governmental authority with appropriate jurisdiction
(collectively, the “Governmental Authority”) to have violated any Laws
concerning illegal or obscene program material or the transmission thereof (the
“Obscenity Laws”), and Customer is not aware of any pending investigation
(including, without limitation, a grand jury investigation) involving Customer’s
programming or any pending proceeding against Customer for the violation of any
Obscenity Laws. Customer will notify HNS as soon as it receives notification of,
or becomes aware of, any pending investigation by any Governmental Authority, or
any pending criminal proceeding against Customer, which investigation or
proceeding concerns transmissions by Customer potentially in violation of any
Law relating to the Use of Customer’s Transponder Capacity, including without
limitation, Obscenity Laws. Customer will not Use, or allow the Use of,
Customer’s Transponder Capacity for direct distribution of programming to
television viewers unless the programming is scrambled such that television
viewers can receive the programming only through the use of a decoder authorized
by Customer or Customer’s authorized agent.

 

Page 26

 

 

VI. OUTAGES

 

1. Failure of Capacity. If, after the commencement date of services hereunder,
the Customer’s Transponder Capacity fails to meet the applicable specifications
for (a) a cumulative period of ten (10) hours during any consecutive 30-day
period, or (b) any period of time following a catastrophic event under
circumstances that make it clearly ascertainable that a failure described in
clause (a) will occur, the Customer’s Transponder Capacity shall be deemed to
have suffered a “Confirmed Failure,” unless such failure is the result of a
Force Majeure event, in which event the consequences of such failure shall be
governed under said Section. Any such failure(s) must be confirmed by HNS. If
confirmed, the failure shall be measured as commencing from the later to occur
of (i) Customer’s cessation of use of the affected Customer’s Transponder
Capacity and (ii) notice from Customer to HNS of such failure. Any such failure
shall be deemed to have ended upon the earlier to occur of (x) Customer’s
resumption of use of the Customer’s Transponder Capacity and (y) notice by HNS
to Customer that the affected Customer Transponder Capacity meets the applicable
specifications.

 

In the event of a Confirmed Failure of Customer’s Transponder Capacity, HNS or
the Satellite Operator shall, as soon as possible and to the extent technically
feasible, employ certain redundant equipment units on the Satellite (“Spare
Equipment”) on a first-needed, first-served basis as among Customer and other
Transponder owners, customers, and users, including without limitation, those
who may take service via capacity provided by the Satellite Operator, but who
may have no direct right to access the capacity themselves, such as compressed
digital channel customers (“Protected Parties”), as a substitute for an
equipment unit which has failed; provided, that Customer acknowledges that the
Satellite Operator may elect to use “Substitute Capacity” (as provided in
below), if available, in lieu of using Spare Equipment.

 

Customer acknowledges and agrees that the Spare Equipment redundancy plan of the
Satellite may require the Satellite Operator to reassign certain SSPAs or TWTAs,
as applicable, among Transponders to make use of Spare Equipment. In
circumstances in which a spare SSPA or TWTA is required to be employed for any
Protected Party and to do so requires a change in the SSPA or TWTA assigned to
Customer, Customer shall, on notice from HNS or the Satellite Operator,
immediately cease transmitting to the Satellite to allow the SSPA or TWTA that
is assigned to its Transponder to be reassigned and a different unit (that meets
the Performance Specifications) to be put in its place.

 

If: (a) the Customer's Transponder Capacity suffers a Confirmed Failure, and
(b) the Spare Equipment associated with such Customer's Transponder Capacity is
not available or the use of such Spare Equipment would not correct the failure,
and (c) equivalent capacity on another Transponder meeting the Performance
Specifications (the "Substitute Capacity"), is available and its use by Customer
in accordance with the Satellite Operator’s Operational Requirements is not
predicted to interfere with the use or rights of others using the Satellite, in
each case as determined by the Satellite Operator, acting in good faith, then
the Satellite Operator, as soon as possible and to the extent technically
feasible, employ such Substitute Capacity for the Customer's Transponder
Capacity to satisfy HNS’ obligations under the Agreement. In the event such
Substitute Capacity for the failed Customer's Transponder Capacity is deployed,
such Substitute Capacity shall be deemed to be Customer's Transponder Capacity
for all purposes under the Agreement.

 

Page 27

 

 

In the event that two or more Transponders on the Satellite simultaneously fail
to meet their respective service or performance specifications and Spare
Equipment or Substitute Capacity is available for some, but not all of the
affected capacity, then the allocation of such Spare Equipment or Substitute
Capacity shall be determined by the Satellite Operator. As used in this Section,
the term "simultaneously" shall be deemed to mean occurring within a 24-hour
period.

 

2.   Service Credits. In the event of a “Confirmed Outage” of Customer’s
Transponder Capacity which Outage results in the Service Performance Standard
specified in Section 3 of Exhibit A not being met, Customer shall be entitled to
Service Credits in accordance with the provisions of said Section 3.

 

3.   Replacement of Satellite and/or Communications Payload. During the Term
specified in Exhibit C, HNS or the Satellite Operator may replace the Satellite
or one of its communications payloads (e.g. Ku -band) with another satellite (a
“Replacement Satellite”) at the same orbital location or at such other orbital
location to which such Replacement Satellite may be authorized by the applicable
Governmental Communications Authority to be located. In such circumstances,
provided there is available substantially comparable substitute capacity on the
Replacement Satellite, HNS shall provide such capacity to Customer (the
“Replacement Capacity”) and the Agreement shall continue with such Replacement
Capacity in lieu of the capacity originally provided for the remainder of its
scheduled Capacity Term. The Replacement Capacity shall be deemed substantially
comparable if the performance specifications for the Replacement Capacity (the
“Replacement Performance Specifications”) have materially the same or better
coverage and performance than the original specifications. HNS shall use all
reasonable efforts to minimize any disruption of operations while the Customer’s
Transponder Capacity is being transferred from one satellite to the other and
Customer may be entitled to Service Credits during any period that the
Customer’s Transponder Capacity may be unavailable from both satellites. In the
event of a replacement of Customer’s Transponder Capacity under this Section,
all references in this Annex to the Satellite, Customer’s Transponder Capacity
shall thereafter be deemed to refer to the Replacement Satellite. In the event
that the Replacement satellite cannot be served via an existing Hughes RFT,
Hughes will provide pricing for an additional RFT if feasible or alternative
teleport approach if available.

 

VII. INDEMNIFICATION

 

1.Indemnification.

 

a)Customer shall indemnify and save HNS and the Satellite Operator harmless from
all claims, liabilities losses, costs or damages, including attorneys fees and
costs, arising out of (i) Customer’s Use of Customer’s Transponder Capacity
pursuant to this Annex, including, without limitation, Customer’s violation or
alleged violation of any of the Laws, including without limitation, the
Obscenity Laws described in Section V or any actual or alleged libel, slander,
obscenity, indecency, infringement of copyright, breach in the privacy or
security of transmissions; (ii) Customer’s breach of its obligations under the
Agreement; (iii) any disputes between or among Customer and its transmission
recipients or its programs or other transmission content suppliers; or (iv) any
claims made under any warranty, representation or statement by Customer to any
third party concerning Customer’s Transponder Capacity.

 

Page 28

 

 

b)Customer shall pay all expenses (including attorneys’ fees) incurred by HNS in
connection with all legal or other formal or informal proceedings concerning
claims of third parties arising out of or related to the items specified in
Section 1(a) above, and Customer shall satisfy all judgments, costs, or other
awards which may be incurred by or rendered against HNS.

 

c)HNS shall have the sole right of defense in any legal or other formal or
informal proceedings concerning claims of third parties, provided, however, that
HNS shall conduct such defense with legal counsel reasonably satisfactory to
Customer. Customer shall pay any settlement of any such claim or legal or other
formal or informal proceeding, but Customer shall not agree to any settlement of
any third party claim without first giving thirty (30) days prior written notice
of the terms and conditions of such settlement to HNS and obtaining HNS’ written
consent to such settlement.

 

2.Injunctive Relief

 

a)HNS’ Right to Injunctive Relief. In order to protect against or prevent
violations of Laws or to protect the Satellite, other satellites and/or the
transponder capacity or other Users (including HNS) from interference or other
similar breaches of the Agreement, HNS shall have the right immediately to
obtain injunctive relief, including a temporary restraining order on notice of
four (4) hours or more to Customer, to prevent Customer from breaching, or to
compel Customer to perform, its obligations under the Agreement.

 

b).Customer’s Right to Injunctive Relief. In order to protect Customer’s right
to Use Customer’s Transponder Capacity from a wrongful termination by HNS
pursuant to Section VIII below, or a wrongful denial by HNS of Customer’s access
pursuant to Section VIII, Customer shall have the right immediately to seek
injunctive relief, including a temporary restraining order on notice of four
(4) hours or more to HNS, if any such wrongful termination or denial of access
occurs.

 

4.Right to Deny Access.

 

a)If Customer violates any provision of this Annex, and, following notice from
HNS, continues to violate any such provision, then in addition to its other
rights hereunder, HNS shall have the immediate right to prevent Customer from
accessing Customer’s Transponder Capacity to the extent, but only to the extent
necessary and for the time necessary to prevent such breach from continuing.

 



Page 29

 

 

b)If, in connection with Using Customer’s Transponder Capacity,

 

i)Customer is convicted under any Obscenity Law or has been found by any
Governmental Authority to have violated any such law;

 

ii)based on any Use of Customer’s Transponder Capacity by Customer, HNS is
indicted or otherwise charged as a criminal defendant, or is convicted under any
Obscenity law, or becomes the subject of a criminal proceeding or a governmental
action seeking a fine, license revocation or other sanctions, or any
Governmental Authority seeks a cease and desist or other similar order or
filing;

 

iii)the applicable Governmental Communications Authority has issued an order
initiating a proceeding to revoke HNS or the Satellite Operator’s authorization
to operate the Satellite;

 

iv)HNS obtains a court order pursuant to this Section, or a court or
Governmental Authority of competent jurisdiction orders HNS to deny access to
user or orders user to cease transmission; or

 

v)HNS receives notice (the “Illegal Programming Notice”), written or oral, from
a Governmental Authority that such authority considers Customer and/or any other
user’s programming to be in violation of Obscenity Laws (the “Illegal
Programming”), and that if HNS does not cease transmitting such Illegal
Programming, then HNS and/or its parent or affiliates and/or any of their
executives will be indicted or otherwise charged as a criminal defendant, will
become the subject of a criminal proceeding or a governmental action seeking a
fine, license revocation or other sanctions, or that such Governmental Authority
will seek a cease and desist or other similar order or filing (with HNS being
obligated, to the extent permitted by law, to provide Customer with a copy of
such Illegal Programming Notice, if written, or with other verification,
including the details thereof, if oral);

 

then, upon written notice from HNS to Customer (the “Denial of Access Notice”),
which may be oral directed to Customer, Customer shall cease using Customer’s
Transponder Capacity, immediately, in the case of a denial of access pursuant to
subparagraphs (i), (ii), (iii) or (iv) above, or within 24 hours following
receipt of such notice, in the case of a denial of access pursuant to
subparagraph (v), above; and if user does not voluntarily cease using such
capacity at the appropriate time, then HNS shall have the right to take such
steps as they may deem necessary to prevent user from accessing Customer’s
Transponder Capacity. Provided, however, that if user has more than one
programming service, then the denial of access by HNS shall apply only to the
Transponder used to provide the illegal Programming Service; and provided
further, however, that if, upon receipt of the Denial of access Notice from HNS,
user does not immediately cease transmission of such Illegal Programming
Service, then HNS shall have the right to take such steps as they deem necessary
to prevent user from accessing the Transponder used to transmit such Illegal
Programming Service (and if, thereafter, Customer transmits such Illegal
Programming Service using any of Customer’s Transponder Capacity, then HNS shall
have the immediate right, without further notification, to take such steps as
HNS deems necessary to prevent Customer from accessing any of Customer’s
Transponder Capacity). As used herein, “user” shall mean Customer and any person
to whom Customer transfers all or part of its right to Use Customer’s
Transponder Capacity, including without limitation, a sublessee, licensee or
assignee.

 



Page 30

 

 

VIII. TERMINATION OF SPACE SEGMENT SERVICES

 

The provisions of the Agreement relative to Space Segment Services shall
terminate automatically upon the End Date specified in Exhibit C, unless
terminated earlier pursuant to one of the following paragraphs:

 

1. Events of Customer Default. In the event that an Event of Customer Default,
as defined in the Agreement, occurs, then HNS may, by giving written notice
thereof to Customer, terminate the provisions of the Agreement relative to Space
Segment Services as of a date specified in such notice of termination. In the
event that HNS terminates the Agreement for any such reason, in addition to all
of HNS’ other remedies at law or in equity, HNS may declare immediately due and
payable a “Termination Fee” equal to the monthly fees remaining unpaid over the
balance of the term of the Agreement.

 

Further, in such event, HNS shall be entitled to use the Customer's Transponder
Capacity for whatever purpose HNS sees fit and Customer shall not be entitled to
any equitable relief with respect to such use or any refund of amounts paid to
HNS. Customer acknowledges that HNS’ rights set forth in this section: (i) are
reasonable under all of the circumstances existing as of this date; (ii)
constitute liquidated damages for the loss of a bargain; and (iii) do not
constitute a penalty.

 

2. Termination for Transponder Capacity Failure. If a Transponder Capacity
Failure continues uninterrupted for more than ten (10) consecutive days, or such
other period as is mutually agreed upon in writing by HNS and Customer, then the
provisions of the Agreement relative to Space Segment may be immediately
terminated by either party by written notice to the other delivered on or before
the thirtieth day after the calendar day on which the Transponder Capacity
Failure began. If so terminated, HNS shall refund to Customer a prorated amount
of any prepaid charges for the terminated transponder capacity and HNS shall
have no other or further liability to Customer.

 

3. Termination for Removal of Satellite. If, during the Term, the Satellite
Operator or HNS, in their sole discretion, (1) determines that it is necessary
to remove the Satellite from operation and (2) does not elect to provide
equivalent replacement capacity to Customer at the same orbital slot as was
previously occupied by the Satellite, then it is understood and agreed that upon
removing the Satellite from its assigned orbital location, HNS shall have no
further obligations to Customer relative to the provision Space Segment under in
respect of that Satellite under the Agreement; provided, however, that until the
Satellite is removed, HNS shall continue to make available Customer’s
Transponder Capacity as provided for herein. HNS will, to the extent possible,
provide Customer with ninety (90) days’ notice prior to the disposition of the
Satellite. Upon any termination of the Agreement pursuant to this Section, HNS
shall refund to Customer a prorated amount of any prepaid charges for the
terminated Transponder Capacity. Except as set forth in the preceding sentence,
HNS shall have no liability to Customer upon such termination.

 

Page 31

 

 

EXHIBIT B

 

TO

 

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

 

NOC OPERATIONS, MAINTENANCE AND TECHNICAL SUPPORT SERVICE



 

Page 32

 

 

EXHIBIT B

 

A.    SCOPE

 

Exhibit B defines the work to be performed by HNS (HNS) to provide HX NOC
operations, maintenance and technical support services for the North America,
Europe, Russia and Transatlantic networks

 

HX NOC operations and maintenance services consists of operating and maintaining
the Customer’s dedicated HX NOC facilities installed at the Las Vegas NOC for
North America, the Griesheim and Fuchsstadt NOCs for Europe, the Bear Lake NOC
for Russia, and the Luxemburg NOC for Transatlantic.

 

1.0  Support Services

 

Hub and network operations centers are staffed 24 hours per day, 365 days per
year, with technical support personnel.  In the event of any failure of any
Customer-owned HX NOC Equipment, HNS will replace the failed item with a
redundant or spare component from the Customer’s spare inventory, and will,
following receipt of the failed item, repair the failed item on average within:
thirty (30) days for HNS manufactured equipment and within forty five (45) days
for equipment manufactured by a third party.  HNS will then return the repaired
item to the Customer’s spare inventory in accordance with procedures to be
developed by the parties.

 

Technical systems and software support will be provided for operational problems
by HNS. Technical support services are those services, related to the isolation
and resolution of problems occurring within the Hughes supplied equipment and
software. Customer is responsible for isolation and troubleshooting of
aeronautical terminal problems., except that HNS will provide status monitoring
of the remote terminals. The operational status of each remote terminal (active
or inactive) will be accessible to Customer via the network management system.

 

The various technical support services that will be provided to Customer as part
of this Maintenance Agreement are described below.

·NOC and system level support 24 hours per day, seven days per week. In the
event of a NOC operational issue, HNS will open a Customer Case Record (CCR) and
notify the customer of the event. Periodic updates will be made to the ticket
which track major problem isolation steps and results.

·Customer shall be provided with a URL and a Username/Password that will enable
them to read their CCRs via the Internet. This access will also show the last 60
days of activities (tickets opened/closed) and provides a means of commenting
back to the assigned support engineer or HNS management.

·HNS will provide Customer Service Bulletins (CSBs) periodically to notify
Customer of problems that have been reported with the system, the current
correction status of these problems and/or operational procedures to provide a
work around to the problems. CSBs also provide additional information, not
available in the current system documentation.

·Upgrades to the current version of software within the Customer’s Hub equipment
will be made as necessary to incorporate bug fixes. Update schedules will be
mutually agreed with the Customer.

·HNS will provide the Customer with updates to the standard system documentation
via the internet web site and/or on a CDROM

·Customer access to the HX network management system for terminal related
monitoring, maintenance and diagnostic functions such as: terminal commissioning
support, display of terminal status, display of terminal link statistics, and
terminal reset commands. Remote terminal software downloads or configuration
changes will be the responsibility of HNS.



 

Page 33

 

 

·HNS will provide Customer access to the HX network management system for the
monitoring of alarm conditions with respect to the HX NOC equipment (but not the
NOC components that are on the shared platform). Any NOC related software
downloads or configuration changes will be the responsibility of HNS.

 

2.0 Problem Severity Levels

 

When a CCR is opened a severity level is assigned based upon the impact or
potential impact of the problem. The various severity level designations are
described below.

 

  Severity 1: Network down   Severity 2: Problem that will cause a severity 1
circumstance if not corrected   Severity 3: Recurring operational problem  
Severity 4: Technical questions / future release request / software upgrades  
Severity 5: Single event problem with minor impact   Severity 6: Currently used
for advance warranty issues if applicable   Severity 7: Problems that will be
resolved in a future software release.

 

The specific severity level definitions, actions, and escalation timeframes for
critical problems (severity level 1 through 3 are described below.

 

2.1    Severity Level 1 - Network down

 

A network may be declared down if either:

 

(a)50% or more of the remote sites are not communicating

(b)50% or more of the remote connections fail.

 

The goal is to have the network restored within one (1) hour of the event. The
following are the escalations for Severity Level 1:

 

Level   Time CCR
Opened   Responsibility   Action               1   0 hr   Network Operator  
Open CCR, document problem, notify section supervisor. 2   0 hr   Network
Engineer   Work to resolve the problem. 3   0 hr   Section Manager   Support
network engineer and obtain additional resources as required.  Inform network
engineering management and program manager as appropriate. 4   1 hr   Network
Engineering Director, Program Manager   Network engineering director determines
if development engineering involvement is necessary and reviews the situation
with the program manager. Program manager reviews the situation with the
Customer.

 

Page 34

 

 

5   1 hr   Sr. Director of Network Engineering   The senior director examines
the situation and provides additional resources if required,   estimates the
time to resolution,  and escalates to senior management.      Senior Vice
President   SVP examines the actions taken, determines if additional resourcs
are required, reviews the status and next steps with the Customer’s executives.
    QA War Room Exec VP   QA war room reviews the overall actions, determines if
additional actions are required, advises the executive vp and the OOTC of the
status, and determines whether process changes are required.         

 

2.2    Severity Level 2 - Condition exists that has a major negative impact on
the customer or if left unchecked could result in a severity level 1 event

 

Examples of this are:

(a)Loss of redundancy

(b)Continuous connectivity problems

(c)Failure of a previously implemented protocol or application.

(d)Failure of a newly applied patch or fix to an existing problem.

 

The goal is to address the problem within 4 hours with a work-around, patch,
parts replacement or an alternative plan that has been agreed with by the
Customer. If the original problem is resolved with a temporary fix the original
CCR is to be closed and a second CCR opened at a lower severity level to track
the ongoing problem resolution.

 

Level   Time CCR
Opened   Responsibility   Action 1   0 hr   Network Operator   Open CCR,
document problem, notify section supervisor. 2   1 hr   Network Engineer   Work
with Customer to resolve the problem. 3   4 hr   Section Manager   Support
network engineer and obtain additional resources as required.  Inform network
engineering management and the program manager as appropriate. 4   6 hr  
Network Engineering Director, Program Manager   Network engineering director
determines if development Engineering involvement is necessary and reviews the
situation with the program manager.  The program manager reviews the situation
with the Customer.

 



Page 35

 

 

5   12 hr   Sr. Director of Network Engineering   The Sr Director examines the
situation, provides additional resources if required, estimates the time to
resolution and escalates to senior management.     Senior Vice President   SVP
examines the actions taken, determines if additional resources are required, and
advises Customer executives as to status and next steps. 7 & 8   48 hrs   QA War
Room, Executive VP   QA war room determines if additional actions are required,
advises the executive vp and the OOTC of the status, and determines whether
process changes are required.

 

2.3    Severity Level 3 - Reoccurring operational issue with moderate impact

 

Examples are daily events including the following:

a) Hub component resets

b) Remote resets due to HNS system issue

c) Improper implementation of a new protocol or feature

 

The goal is to address the condition within 10 Days with either a patch or a
final fix acceptable to the customer. If the solution is temporary, the original
CCR will be closed and a new severity level 7 CCR will be opened to track
planning and implementation of the permanent solution.

 

Level   Time CCR
Opened   Responsibility   Action 1   0 hr   Network Operator   Open CCR,
document problem, and notify section supervisor. 2   8 hr   Network Engineer  
Work with Customer to resolve the problem. 3   4 d   Section Manager   Obtain
additional resources as required, inform network engineering management and
program manager as appropriate. 4   5 d   Network Engineering Director   Network
engineering director reviews the situation with development engineering and the
program manager if appropriate.  Program manager reviews the situation with the
Customer. 5   6 d   Sr. Director of Operations Support   The senior director
examines the situation and determines if additional resources are required,
estimates the time to resolution, and escalates to senior management.     Senior
Vice President   SVP examines the actions taken, determines if additional
resources are required, and advises Customer’s executives of status and next
steps.

 

3.0 SERVICE LIMITATIONS

 

The Technical Support Services are offered with the limitations outlined in this
section.

 

Technical Support Services do not include support and service for the following:

 

1)Service and repair of software, equipment accessories, attachments, or any
other devices not specifically purchased by Customer under the Master Purchase
Agreement.

 

2)Servicing Equipment and Software that has been changed, modified, or altered
other than by means of approved upgrades and configuration changes.

 

4.0    CUSTOMER RESPONSIBILITIES

 

4.1    FAULT ISOLATION AND PROBLEM DETERMINATION

 

Customer shall maintain a technical staff with the capability of performing
airborne terminal fault isolation and problem determination. Further, the
Customer's trained staff shall be readily accessible by phone during periods
when the Customer requests Technical Support. The Customer's staff shall assist
HNS personnel in system troubleshooting, fault isolation, and problem
determination to the extent requested.

 

4.2     SPARES

 

Customer should purchase and maintain the HNS recommended complement of spares.

 



Page 36

 

 

EXHIBIT C

 

TO

 

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

 

 

OUTLINE OF CURRENT SERVICES AND PRICING

 



Page 37

 

 



 

EXHIBIT C

 



1.     cURRENT CHARGES FOR nOC oPERATIONS, Maintenance and ancillary services.

 

A.Charges for Intra-North America

 

Description   Price

Applicable for 8 NOCs

Includes:

· Hub Equipment and SW Maintenance

· Hardware Baseband Repair

· Use of HNS RFT

· Tier 3 System Support

· Network Engineering

· Program Management

· NOC Operations

· Rack Space (*** Racks)

  *** Rack Space at ***/rack/month   *** Internet Access (*** at *** per month)
  ***

 

B.NOC-Related Charges for European Services (excluding Russia)

 

Description   Price

NOC Operations and Maintenance for *** of capacity on W2A/E10A Satellite



 

***

Special NOC O&M Discount  

***



NOC O & M charges for *** of capacity on the W3A/E7A satellite  

***



NOC Operations and Maintenance for *** of capacity on the IS-905 Satellite for
the period up to the date of activation of the second outroute on the Griesheim
NOC  

***

 

***



NOC Operations and Maintenance for *** of capacity on the IS-905 Satellite from
the date of activation of Griesheim NOC through 12/31/18  

***

 

***



Uplinking charge for first outroute of IS-905 capacity through the date that the
Griesheim NOC is activated  

***

 

Uplinking charge for second outroute of IS-905 capacity through the date that
the second outroute on the Griesheim NOC is activated  

***

 

Uplinking set up for second outroute of IS-905 capacity if outroute is activated
prior commissioning of Griesheim NOC (previously completed and paid)  

***

 

 

*** Confidential treatment requested.

 

Page 38

 

 

Uplinking fee from Griesheim NOC for first outroute  (charge commences on date
of activation of Griesheim NOC and continues through 12/31/18)  

***

 

Uplinking fee from Griesheim NOC for second outroute  (charge commences on date
of activation of second outoute from Griesheim NOC and continues through
12/31/18)  

***

 

Co-location fee for Fuchsstadt RFT (applicable until date Griesheim NOC is
activated)  

***

 

*** backhaul circuit (charge commences from availability date of fiber backhaul
through the latter of (a) 12 months from date this service commenced, or (b) the
date that services from Fuchsstadt are no longer required)  

***

 

Backhaul setup fee   *** *** VPN backhaul between Fuchsstadt and Griesheim
(through date of availability of fiber backhaul) (if applicable, charge will
continue through the date that Services from Fuchsstadt are no longer required)
(Notwithstanding the foregoing, the amount above shall be increased to *** for
such period)   *** Rack Space (*** racks with second outroute installed) at
***/rack/month   *** Internet Access (***)   ***

 

C.NOC Related Charges for Transatlantic Services

 

Description   Price

NOC Operations and Maintenance for SES-6 capacity

 

  ***

Teleport Facilities Charge

When total of Outroute bandwidth is *** or less

When total of Outroute bandwidth is more than ***

 

 

 *** 

***

 

Co-location of Racks at *** per Rack (*** racks currently in use)   ***

Backhaul

Dedicated Circuit

§ *** dedicated circuit

§ One time Setup Fee

 

VPN Backup (option*)

§ *** VPN

§ One Time Setup Fee

§ Usage cap: *** average usage over *** days (Additional fees apply over ***
average)

 

· *VPN Backup Option is subject to a separate purchase order between the
Parties.

· ** The pricing listed is budgetary and subject to change depending on the
purchase order requirements

 

 

 

 

***

***

 

 

***

***

 

 

*** Confidential treatment requested.

 

Page 39

 

 

D.NOC Related Charges for Russian Services

 

Description   Price

NOC Operations and Maintenance for NOC Equipment at Altegrosky Facility

 

 

Incremental price for between *** and ***

 

 

***

 

***

Co-location of HX NOC Rack   Included in NOC O&M charge

VPN Backhaul (***)

 

  *** Router Maintenance   Included

 

2.    cURRENT CHARGES FOR SPACE SEGMENT services.

 

A.Space Segment Charges for Intra-North America Services

 

Satellite   Amount of
Capacity   Term   Total Price AMC-9   ***   Through 12/31/13   *** AMC-9   ***  
1/1/14 to 12/31/14   *** AMC-9   ***   1/1/15 to 12/31/15   *** AMC-9   ***  
Through 12/31/15   *** AMC-9   ***   1/1/16 to 12/31/20   *** SES-1   ***  
Through 12/31/13   *** SES-1   ***   1/1/14 to 12/31/14   *** SES-1   ***  
1/1/15 to 12/31/15   *** SES-1   ***   Through 12/31/15   *** SES-1   ***  
1/1/16 to 12/31/20   *** Horizon-1   ***   Through 12/31/13   *** Horizon-1  
***   1/1/14 to 12/31/14   *** Horizon-1   ***   1/1/15 to 12/31/15   ***

 

*** Confidential treatment requested.

 

Page 40

 

 

B.Space Segment Charges for European Services (excluding Russia)

 

Satellite   Amount of
Capacity   Term   Total Price W3A/E7A   ***   Through 12/31/14   *** W2A/E10A  
***   Through 12/31/13   *** IS-905   ***   Through 12/31/13   *** IS-905  
Special Discount   Through 12/31/13   *** IS-905   ***   Through 12/31/13   ***
IS-905   ***   1/1/14 to 12/31/18   *** IS-905   ***   1/14/14 to 12/31/18   ***
IS-905   Deferred Bandwidth Charge   1/1/14 to 12/31/18   *** IS-905   Special
Discount   1/1/14 to 12/31/18   ***

 

C.Space Segment Charges for Transatlantic Service

 

Satellite   Amount of Capacity   Term   Total Price SES-6 (East Beam)   ***  
Through 2/28/14   ***               SES-6 (East Beam)   ***   From 3/1/14 to
11/30/14   ***               SES-6 (East Beam)   ***   From 12/1/14 to 7/31/16  
***               SES-6 (West beam   ***   Through 2/28/14   ***              
SES-6 (West beam)   ***   3/1/14 11/30/14   ***               SES-6 (West beam)
  ***   12/1/14 to 7/31/16   ***

 

*** Confidential treatment requested.

 

Page 41

 

 

D.Space Segment Charges for Russian Service

 

Satellite   Amount of Capacity   Term   Total Price Yamal 300   ***   Through
approx. 1/1/14   ***               Yamal 300   ***   TBD   ***



 

Pricing Notes for Russia:

 

A)Additional charges will apply in the event that more than *** of capacity is
required

B)Pricing may be subject to 18% Russian VAT

C)***

D)In the event that Customer’s application of providing Internet Access service
to commercial aircraft is not performing satisfactorily, even though the
satellite capacity herein provided has not experienced a Transponder Capacity
Failure, as defined above, e.g., the Customer’s terminal cannot maintain
commissioned power levels within *** or the Customer’s terminal cannot maintain
operation successfully at ***, the parties will take the following steps:

i.The parties will meet to discuss the problem and determine if there are any
technical or operational steps that may be taken to promptly resolve the
problem;

ii.In the event that the foregoing alternative is not available, the parties
will attempt to determine if an alternate satellite is available which will
provide the performance characteristics required by Customer.

iii.Further, in the event that neither of the foregoing alternatives are
available, the parties will exercise good faith efforts to reach a business
solution which minimizes, to the extent reasonably practicable, each parties
costs and financial exposure.

 

*** Confidential treatment requested.

 

Page 42

 

 

EXHIBIT D

 

TO

 

AMENDMENT AND RESTATED MASTER SERVICES AGREEMENT

  

FORM OF SERVICE ORDER

 

Page 43

 

 

Exhibit D

 

Form of Service Order

 

This Service Order # ("Order #) is made and entered into as of __________ ___,
20___ (the "Order # Effective Date") by and between Hughes Network Systems, LLC
(HNS), and Row 44, Inc. "Customer") and forms a part of and is incorporated by
reference into that certain Amended and Restated Master Services Agreement by
and between the parties dated as of December 31, 2013 (the "Agreement").
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Agreement.

 

1.Description of Services to Be Performed:

 

The Services to be performed by HNS are those specified below:

 

Category of
Services   General Description Space Segment   (Insert amount of capacity, and
satellite name) NOC Operations   (insert description) Rack Hosting   (insert
description) Backhaul   (insert description) Other Services   (insert
description)

 

2.Term/Time Frames:

 

(insert description)

 

3.Applicable Rates, Charges and Payment Terms:

 

See Table Below

 

Services   Monthly Charge   Invoicing
Interval Space Segment   (Insert Amount)   Monthly NOC Operations   (Insert
Amount)   Monthly Rack Hosting   (Insert Amount)   Monthly Backhaul   (Insert
Amount)   Monthly Other Services   (Insert Amount)   Monthly

 

4.Applicable Terms and Conditions

 

(insert any special terms)

 

Page 44

 

 

IN WITNESS WHEREOF, the parties hereby execute and deliver this Agreement as of
the Effective Date.

 

Hughes Network Systems, LLC   Row 44, Inc.           By:     By:            
Title:     Title:             Date:     Date:  

 

Page 45

 

 

SCHEDULE 1

REQUIRED END-USER AGREEMENT TERMS AND CONDITIONS

 

As specified in Section 9 of this Agreement, this Attachment contains the terms
and conditions which Customer, or its airline customer, must incorporate, in
pertinent part, into its End-User Agreements with its customers.

 

PROHIBITED CONDUCT

 

You agree not to use the Service as follows: (a) for any unlawful, improper or
criminal purpose or activity; (b) to post or transmit information or
communications that, whether explicitly stated, implied, or suggested through
use of symbols, are libelous, defamatory, invasive of another person’s privacy,
sadistic, cruel, or racist in content; or which espouses, promotes or incites
bigotry, hatred or racism; or which might be legally actionable for any reason;
(c) hurts minors in any way; (d) forge headers or otherwise manipulate
identifiers in order to disguise the origin of any content transmitted through
the Service; (e) intentionally or unintentionally violate any applicable local,
provincial, state, national or international law, including, but not limited to,
rules, orders and regulations having the force of law; (f) to attempt to access
or access the accounts of others, to spoof or attempt to spoof the URL or DNS
address, or to attempt to penetrate or penetrate our security measures or other
entities' systems ("hacking") whether or not the intrusion results in corruption
or loss of data; (g) to bombard individuals or newsgroups with uninvited
communications, data or information, or other similar activities, including but
not limited to "spamming", "flaming" or denial or distributed denial of service
attacks; (h) to transmit unsolicited voluminous emails (for example, spamming)
or to intercept, interfere with or redirect email intended for third parties
using the Service; (i) to introduce viruses, worms, harmful code and/or Trojan
horses on the Internet; (j) to post information on newsgroups which is not in
the topic area of the newsgroup; (k) to interfere with another person's usage or
enjoyment of the Internet or this Service; (l) to post or transmit information
or communications that are defamatory, fraudulent, obscene or deceptive,
including but not limited to scams such as "make-money-fast" schemes or
"pyramid/chain" letters; (m) to damage the name or reputation of Service
Provider or its subcontractors, or any of their respective parents, affiliates
and subsidiaries, or any third parties; (n) to transmit confidential or
proprietary information, except solely at your own risk; (o) to violate our or
any third party's copyright, trademark, proprietary or other intellectual
property rights, including trade secret rights; (p) to generate excessive
amounts (as determined in our sole discretion) of Internet traffic, or to
disrupt net user groups or email use by others; (q) to engage in activities
designed to or having the effect of degrading or denying Service to other users
or others (including activities that compromise a server, router, circuit or
software; (r) to use any name or mark of Service Provider Hughes Network
Systems, or their respective parents, affiliates or subsidiaries, as a hypertext
link to any Web site or in any advertising publicity or other commercial manner;
(t) to use the Service or the Internet in a manner intended to threaten, harass,
or intimidate others; (u) to cause the screen to "scroll" faster than other
subscribers or users are able to type to it, or any action that has a similar
disruptive effect, on or through the Service; (v) to use the Service to disrupt
the normal flow of online dialogue, (w) to use the Service to violate any
operating rule, policy or guideline of any other online services provider or
interactive service; (x) to attempt to subvert or to aid third parties to
subvert, the security of any computer facility or system connected to the
Internet; (y) to impersonate any person or using a false name while using the
Service; (z) to install "auto-responders," "cancel-bots" or similar automated or
manual routines which generate excessive amounts of net traffic, or disrupt net
user groups or email use by others; (aa) to make false or unverified complaints
against any subscriber, or otherwise abusing any of our complaint response
procedures; (bb) to export software or any information in violation of US export
laws; or (cc) to use the Service in contravention of the limitations of the
pricing plan you have chosen.

 

Page 46

 

 

ILLEGAL PURPOSES

 

You agree not to use the Service nor any of its elements or related facilities
or capabilities to conduct any business or activity, or solicit the performance
of any activity, which is prohibited by or would violate any applicable law,
rule, regulation or legal obligation.

 

OTHER OBLIGATIONS RELATING TO CONTENT

 

You agree we do not, and we shall not without cause, pre-screen content
transmitted by you over the Service, but we shall have the right (but not the
obligation) in our sole discretion to refuse or move any such content that is
available via the Service, including without limitation any content that
violates the terms of this Agreement or is otherwise objectionable. You agree to
evaluate, and bear all risks associated with, the use of any content, including
any reliance on the accuracy, completeness, or usefulness of such content, and
acknowledge that you may not rely on any content created by, or submitted to,
ourselves.

 

You agree we may preserve and disclose content if required to do so by law or in
the good faith belief that such preservation or disclosure is reasonably
necessary to: (a) comply with legal process; (b) enforce the terms of this
Agreement; (c) respond to claims that any content violates the rights of
third-parties; or (d) protect the rights, property, or personal safety of
Service Provider, its users and the public.

 

RESERVATION OF RIGHTS

 

We reserve all copyrights and other rights in and to any content available
through the Service which is identified as, claimed by us as, or known by you to
be, proprietary to us (or our licensors). The content on the Service is
protected under applicable copyright law, including as a collective work. All
copying, modification, distribution, publication or other use by you, or by any
user of your account, of any such content or other works is prohibited, except
as expressly permitted by ourselves.

 

NO ENDORSEMENT

 

We do not endorse or in any way vouch for the accuracy, completeness,
truthfulness or reliability of any service, opinion, advice, communication,
information or other content on or made available through the Service. None of
such content should be construed or understood to constitute or reflect the
views or approval of Service Provider or any of the subcontractors, subsidiaries
or affiliates. We do not recommend that such content be relied on for reaching
important decisions or conclusions without appropriate verification and, as
appropriate, professional advice.

 

INTERNET

 

YOU ACKNOWLEDGE THAT INTERNET SITES, AND USE OF THE INTERNET, MIGHT CONSIST OF,
INCLUDE AND/OR PROVIDE ACCESS TO IMAGES, SOUND, MESSAGES, TEXT, SERVICES OR
OTHER CONTENT AND MATERIAL THAT MAY BE UNSUITABLE FOR MINORS AND THAT MAY BE
OBJECTIONABLE TO MANY ADULTS. YOU ACKNOWLEDGE THAT WE ARE NOT RESPONSIBLE FOR
ANY SUCH CONTENT OR MATERIAL AND AGREES THAT ACCESS TO SAME THROUGH USE OF THE
SERVICE IS AT YOUR SOLE RISK. The reliability, availability, legality,
performance and other aspects of resources accessed through the Internet are
beyond our reasonable control and are not in any way warranted or supported by
ourselves or our third party contractors. You acknowledge that safeguards
relative to copyright, ownership, appropriateness, reliability, legality and
integrity of content may be entirely lacking with respect to the Internet and
content accessible through it. You confirm that you assume all risk and
liability of any use of the Internet through your account, including your
continuous compliance with the Subscriber Agreement.

 

Page 47

 

 

DISCLAIMER OF WARRANTIES, LIABILITY AND RESPONSIBILITY

 

YOU EXPRESSLY AGREE THAT USE OF THE SERVICE IS AT YOUR SOLE RISK. NEITHER WE NOR
ANY OF OUR INFORMATION OR CONTENT PROVIDERS, SERVICE PROVIDERS, LICENSORS,
EMPLOYEES OR AGENTS WARRANT THAT THE SERVICE WILL BE UNINTERRUPTED OR ERROR
FREE; NOR DO WE OR ANY OF OUR INFORMATION OR CONTENT PROVIDERS, SERVICE
PROVIDERS, LICENSORS, EMPLOYEES OR AGENTS MAKE ANY WARRANTY AS TO THE RESULTS TO
BE OBTAINED FROM USE OF THE SERVICE, INCLUDING ANY MINIMUM UPLOAD OR DOWNLOAD
SPEEDS. THE SERVICE IS DISTRIBUTED ON AN "AS IS" AND "AS AVAILABLE" BASIS
WITHOUT WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO WARRANTIES OF TITLE OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE, EXCEPT FOR THOSE WARRANTIES, IF
ANY, WHICH ARE IMPLIED BY, AND INCAPABLE OF EXCLUSION, RESTRICTION OR
MODIFICATION UNDER, THE LAWS APPLICABLE TO THIS SUBSCRIBER AGREEMENT. WE
EXPRESSLY DISCLAIM ANY REPRESENTATION OR WARRANTY THAT THE SERVICE WILL BE ERROR
FREE, SECURE OR UNINTERRUPTED OR OPERATE AT ANY MINIMUM SPEED. NO ORAL ADVICE OR
WRITTEN INFORMATION GIVEN BY OURESELVES, OUR EMPLOYEES, DEALERS, AND LICENSORS
OR THE LIKE SHALL CREATE A WARRANTY; NOR SHALL YOU RELY ON ANY SUCH INFORMATION
OR ADVICE. IN ADDITION, WE FURTHER DISCLAIM ANY LIABILITY OR RESPONSIBILITY FOR
THE TIMELINESS, DELETION, MIS-DELIVERY, NON-DELIVERY OR FAILURE TO STORE OR
ACCURATELY STORE, ANY E-MAIL OR OTHER COMMUNICATIONS, ADDRESSES OR
PERSONALIZATION SETTINGS.

 

IN PARTICULAR, BECAUSE WE MAY PROVIDE ITS SUBSCRIBERS WITH ELECTRONIC ACCESS TO
THE CONTENT AVAILABLE ON THE SERVICE, WHICH CONTENT MAY BE ORIGINATED BY
INDEPENDENT PUBLISHERS AND/OR PROVIDERS AND WHICH CONTENT IS NOT AUGMENTED BY
OURSELVES, WE CANNOT AND DO NOT WARRANT THE ACCURACY OF ANY OF THE INFORMATION
AS ORIGINATED BY SAID INDEPENDENT PUBLISHERS AND/OR PROVIDERS, AND WE SHALL NOT
BE LIABLE IN ANY MANNER WHATSOEVER FOR ANY ERRORS, OMISSIONS, OR INACCURACIES
RELATING THERETO. IF DEFECTIVE, YOU - NOT OURSELVES, OUR DEALERS, DISTRIBUTORS,
AGENTS, EMPLOYEES OR ANY THIRD-PARTY CONTENT PROVIDER - ASSUME THE CONSEQUENCES
RESULTING THEREFROM.

 

NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY OURSELVES, OUR DEALERS,
DISTRIBUTORS, AGENTS, EMPLOYEES OR ANY THIRD-PARTY CONTENT PROVIDER, SHALL
CREATE ANY WARRANTY IN OR TO THE SERVICE OR THE CONTENT, AND YOU MAY NOT RELY ON
ANY SUCH INFORMATION OR ADVICE. THIS WARRANTY GIVES YOU SPECIFIC LEGAL RIGHTS.
YOU MAY HAVE OTHER RIGHTS, WHICH VARY FROM STATE TO STATE.

 

LIMITATION OF LIABILITY

 

TO THE MAXIMUM EXTENT PERMITTED BY LAW, NEITHER WE NOR ANY OF OUR INFORMATION OR
CONTENT PROVIDERS, SERVICE PROVIDERS, LICENSORS, EMPLOYEES OR AGENTS SHALL BE
LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES ARISING OUT OF USE OF THE SERVICE OR INABILITY TO USE THE SERVICE OR OUT
OF ANY BREACH OF ANY REPRESENTATION OR WARRANTY. WITHOUT IN ANY WAY LIMITING THE
FOREGOING, IF FOR ANY REASON, BY OPERATION OF LAW OR OTHERWISE, ANY PORTION OF
THE FOREGOING LIMITATION OF LIABILITY SHALL BE VOIDED, THEN IN SUCH EVENT OUR
MAXIMUM, SOLE, AND EXCLUSIVE LIABILITY, OUR DEALERS, DISTRIBUTORS, AGENTS,
EMPLOYEES OR THIRD PARTY CONTENT PROVIDER, IF ANY, SHALL BE LIMITED TO GENERAL
MONEY DAMAGES IN AN AMOUNT NOT TO EXCEED THE TOTAL AMOUNT ACTUALLY PAID TO
OURSELVES BY YOU FOR SERVICES FURNISHED UNDER THIS SUBSCRIBER AGREEMENT DURING
AND FOR A PERIOD OF TIME COMMENCING UPON THE OCCURRENCE OF SUCH ERROR, DEFECT OR
FAILURE AND CEASING UPON THE DISCOVERY OF SUCH, IN WHOLE OR IN PART; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL SUCH PERIOD OF TIME EXCEED THE TWELVE (12) MONTH
PERIOD IMMEDIATELY PRECEDING THE DATE WHICH SUCH ERROR, DEFECT OR FAILURE IS
FIRST DISCOVERED IN WHOLE OR IN PART.

 

Page 48

 

 

INDEMNITY

 

You agree to indemnify Service Provider, Hughes Network Systems, and each of
their respective subcontractors against all claims, liability, damages, costs
and expenses, including but not limited to reasonable attorneys fees, arising
out of or related to any and all use of your account, including any content
transmitted over the Service, your use of the Service, your violation of this
Agreement, and your violation of any rights of any other person. This includes,
without limitation, responsibility for all such consequences of your (or that of
any user of your account) violation of this Subscriber Agreement or placement on
or over, or retrieval from or through, the Service of any software, file,
information, communication or other content.

  

PROPRIETARY RIGHTS

 

Except for public domain material, all copyrightable content distributed over
the Service is copyrighted by ourselves or the third-party content provider. We
and/or such third party content providers own all right title and interest to
such content and you may not copy, distribute, transmit or publish, in any form,
including printed, electronic, digitized, audio or otherwise, or modify all or
any portion of such content without the prior written consent of the copyright
owner; provided, however, that you may store one copy of the content on your
personal computer for your personal use for a period not to exceed thirty
calendar days. All copyright or other proprietary rights notices contained in or
associated with the content or contained therein must be preserved in, or on,
any copies made of such material. The placement of copyrighted material in any
public posting area, or any software library, without the consent of the
copyright owner is in violation of this Subscriber Agreement.

 

Page 49

